Exhibit 10.1

CUSIP 67400DAJ5

67400DAK2

67400DAL0

 

 

CREDIT AGREEMENT

dated as of

March 31, 2014

among

OAKTREE CAPITAL MANAGEMENT, L.P.,

OAKTREE CAPITAL II, L.P.,

OAKTREE AIF INVESTMENTS, L.P.,

OAKTREE CAPITAL I, L.P.,

The Lenders Party Hereto,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, L/C Issuer and Swing Line Lender,

and

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Lead Bookrunner

$750,000,000 SENIOR UNSECURED

CREDIT FACILITIES



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.     DEFINITIONS

     1   

        SECTION 1.1.

  Defined Terms      1   

        SECTION 1.2.

  Terms Generally      25   

        SECTION 1.3.

  Accounting Terms; GAAP      26   

        SECTION 1.4.

  Time      26   

        SECTION 1.5.

  Joint and Several Obligations      26   

        SECTION 1.6.

  Classification of Loans and Borrowings      26   

ARTICLE II.     THE CREDITS

     27   

        SECTION 2.1.

  Commitments      27   

        SECTION 2.2.

  Loans and Borrowings      30   

        SECTION 2.3.

  Requests for Borrowings      31   

        SECTION 2.4.

  Funding of Borrowings      31   

        SECTION 2.5.

  Interest Elections      32   

        SECTION 2.6.

  Termination and Reduction of Commitments      33   

        SECTION 2.7.

  Repayment of Loans; Evidence of Debt      36   

        SECTION 2.8.

  Prepayment of Loans      36   

        SECTION 2.9.

  Fees      37   

        SECTION 2.10.

  Interest      38   

        SECTION 2.11.

  Alternate Rate of Interest      39   

        SECTION 2.12.

  Increased Costs      39   

        SECTION 2.13.

  Break Funding Payments      40   

        SECTION 2.14.

  Taxes      41   

        SECTION 2.15.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      43   

        SECTION 2.16.

  Mitigation Obligations; Replacement of Lenders      44   

        SECTION 2.17.

  Letters of Credit      45   

        SECTION 2.18.

  Swing Line      53   

        SECTION 2.19.

  Notes      57   

        SECTION 2.20.

  Defaulting Lenders      58   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE III.     REPRESENTATIONS AND WARRANTIES

     60   

        SECTION 3.1.

  Organization; Powers      60   

        SECTION 3.2.

  Authorization; Enforceability      60   

        SECTION 3.3.

  Governmental Approvals; No Conflicts      60   

        SECTION 3.4.

  Financial Condition; No Material Adverse Change      60   

        SECTION 3.5.

  Properties      61   

        SECTION 3.6.

  Litigation and Environmental Matters      61   

        SECTION 3.7.

  Compliance with Laws and Agreements      61   

        SECTION 3.8.

  Investment and Holding Company Status      61   

        SECTION 3.9.

  Taxes      62   

        SECTION 3.10.

  ERISA      62   

        SECTION 3.11.

  Disclosure      62   

        SECTION 3.12.

  No Default      63   

        SECTION 3.13.

  Subsidiaries      63   

        SECTION 3.14.

  Federal Regulations      63   

        SECTION 3.15.

  No Burdensome Restrictions      63   

        SECTION 3.16.

  Foreign Assets Control, Etc.      63   

        SECTION 3.17.

  Obligations to Rank Pari Passu      64   

ARTICLE IV.     CONDITIONS

     64   

        SECTION 4.1.

  Effective Date      64   

        SECTION 4.2.

  Each Credit Event      65   

ARTICLE V.     AFFIRMATIVE COVENANTS

     66   

        SECTION 5.1.

  Financial Statements and Other Information      66   

        SECTION 5.2.

  Notices of Material Events      68   

        SECTION 5.3.

  Existence; Conduct of Business      68   

        SECTION 5.4.

  Payment of Obligations      68   

        SECTION 5.5.

  Maintenance of Properties; Insurance      69   

        SECTION 5.6.

  Books and Records; Inspection Rights      69   

        SECTION 5.7.

  Compliance with Laws and Contractual Obligations      69   

        SECTION 5.8.

  Use of Proceeds      69   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI.     NEGATIVE COVENANTS

     70   

        SECTION 6.1.

  Indebtedness      70   

        SECTION 6.2.

  Liens      71   

        SECTION 6.3.

  Fundamental Changes      73   

        SECTION 6.4.

  Reserved      74   

        SECTION 6.5.

  Restricted Payments      74   

        SECTION 6.6.

  Transactions with Affiliates      74   

        SECTION 6.7.

  Restrictive Agreements; Negative Pledge Clauses      75   

        SECTION 6.8.

  Financial Condition Covenants      75   

        SECTION 6.9.

  Reserved      75   

        SECTION 6.10.

  Changes in Fiscal Periods      75   

ARTICLE VII.     EVENTS OF DEFAULT

     76   

ARTICLE VIII.     THE ADMINISTRATIVE AGENT

     78   

        SECTION 8.1.

  Appointment, Powers and Immunities      78   

        SECTION 8.2.

  Reliance by the Administrative Agent      79   

        SECTION 8.3.

  Defaults      79   

        SECTION 8.4.

  Indemnification      80   

        SECTION 8.5.

  Non-Reliance      80   

        SECTION 8.6.

  Resignation of the Administrative Agent      81   

        SECTION 8.7.

  Collateral Matters      81   

        SECTION 8.8.

  Performance of Conditions      81   

        SECTION 8.9.

  The Administrative Agent in its Individual Capacity      82   

ARTICLE IX.     MISCELLANEOUS

     82   

        SECTION 9.1.

  Notices      82   

        SECTION 9.2.

  Waivers; Amendments      84   

        SECTION 9.3.

  Expenses; Indemnity; Damage Waiver      85   

        SECTION 9.4.

  Successors and Assigns      87   

        SECTION 9.5.

  Survival      91   

        SECTION 9.6.

  Counterparts; Integration; Effectiveness      91   

        SECTION 9.7.

  Severability      92   

        SECTION 9.8.

  Right of Setoff      92   

        SECTION 9.9.

  Governing Law; Jurisdiction; Consent to Service of Process      92   

        SECTION 9.10.

  No Third Party Rights      93   

        SECTION 9.11.

  Relationship of Parties      93   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

        SECTION 9.12.

  WAIVER OF JURY TRIAL      93   

        SECTION 9.13.

  Time      94   

        SECTION 9.14.

  USA PATRIOT Act      94   

        SECTION 9.15.

  Headings      94   

        SECTION 9.16.

  Confidentiality      94   

        SECTION 9.17.

  Interest Rate Limitation      95   

        SECTION 9.18.

  Waivers and Agreements of Borrowers      95   

        SECTION 9.19.

  Clarification      96   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES:

Schedule 2.1 – Names, Addresses, Commitments, and Proportionate Shares of the
Lenders

Schedule 3.6 – Disclosed Matters

Schedule 3.13 – Subsidiaries

Schedule 6.1 – Existing Indebtedness

Schedule 6.2 – Existing Liens

Schedule 6.6 – Transactions with Affiliates

Schedule 6.7 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Acceptance

Exhibit B – Form of Legal Opinion of Munger, Tolles & Olson LLP, Special Counsel
to Borrower

Exhibit C – Form of Report Under Section 5.1(e)

Exhibit D – Notice of Swing Line Borrowing

Exhibit E – Form of Revolving Loan Note

Exhibit F – Form of Term Loan Note

Exhibit G – Form of Swing Line Note

Exhibit H – Form of Compliance Certificate

Exhibit I – Form of Borrowing Request

Exhibit J – Form of Interest Election Request

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of March 31, 2014 (as amended, restated, supplemented,
or otherwise modified from time to time, this “Agreement”), among OAKTREE
CAPITAL MANAGEMENT, L.P., a Delaware limited partnership, OAKTREE CAPITAL II,
L.P., a Delaware limited partnership, OAKTREE AIF INVESTMENTS, L.P., a Delaware
limited partnership, OAKTREE CAPITAL I, L.P., a Delaware limited partnership
(each a “Borrower” and collectively, the “Borrowers”), the LENDERS party hereto
from time to time, and WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”), L/C Issuer
and Swing Line Lender. WELLS FARGO SECURITIES, LLC (“Wells Fargo Securities”)
has been given the titles of sole lead arranger and sole lead bookrunner in
connection with this Agreement (in such capacity, the “Lead Arranger”).

WHEREAS, the Borrowers have requested that the Lenders provide the credit
facility set forth in this Agreement to the Borrowers, including the Revolving
Loans, Term Loans Swing Line Loans and the issuance of Letters of Credit; and

WHEREAS, each Borrower will directly and indirectly benefit from the financing
provided to it and to each other Borrower pursuant to this Agreement;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained and other good and valuable consideration, receipt
of which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan (or in the case of the Term Loans, a
portion thereof) or Borrowing, refers to whether such Loan (or portion thereof),
or the Loans (or portion thereof) comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Acquired Portion” has the meaning given to that term in Section 2.1(c)(v).

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that for the purposes of Section 6.6, no member of Oaktree Operating Group shall
be considered to be an “Affiliate” of any other member of the Oaktree Operating
Group.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble hereto.

“Alternate Base Rate” means, on any day, the greatest of (a) the Prime Rate in
effect on such day, (b) the Federal Funds Effective Rate for the day immediately
preceding such day plus one half of one percent (0.50%) and (c) One Month LIBOR
Rate for such day (determined on a daily basis as set forth below) plus one
percent (1.00%). As used in this definition, “One Month LIBOR Rate” shall mean,
with respect to any interest rate calculation for a Loan, a portion of a Loan,
Borrowing or any other obligation of any Borrower under the Loan Documents
bearing interest at the Alternate Base Rate, a rate per annum equal to the
quotient (rounded upward if necessary to the nearest 1/100 of one percent) of
(a) the rate per annum reported on the Reuters screen LIBOR01 page (or any
successor or substitute page thereof), or if not reported by Reuters, as
reported by any service selected by the Administrative Agent, on the applicable
day (provided that if such day is not a Business Day for which such rate is
quoted, the next preceding Business Day for which such rate is quoted) at or
about 11:00 a.m., London time (or as soon thereafter as practicable), for dollar
deposits being delivered in the London interbank eurodollar currency market for
a term of one month commencing on such date of determination, divided by (b) one
minus the Reserve Requirement in effect on such day. If for any reason rates are
not available as provided in clause (a) of the preceding sentence, the rate to
be used in clause (a) shall be, at the Administrative Agent’s discretion (in
each case, rounded upward if necessary to the nearest 1/100 of one percent),
(i) the rate per annum at which dollar deposits are offered to the
Administrative Agent in the London interbank eurodollar currency market or
(ii) the rate at which dollar deposits are offered to the Administrative Agent
in, or by the Administrative Agent to major banks in, any offshore interbank
eurodollar market selected by the Administrative Agent, in each case on the
applicable day (provided that if such day is not a Business Day for which dollar
deposits are offered to or by the Administrative Agent in the London or such
offshore interbank eurodollar currency market, the next preceding Business Day
for which dollar deposits are offered to or by the Administrative Agent in the
London or such offshore interbank eurodollar currency market) at or about 11:00
a.m., London time (or as soon thereafter as practicable) (for delivery on such
date of determination) for a one month term.

“Anti-Terrorism Law” means each of: (a) the Executive Order; (b) the Patriot
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956; and
(d) any other Governmental Rule now or hereafter enacted to monitor, deter or
otherwise prevent terrorism or the funding or support of terrorism.

“Applicable Margin” means, at any time when there is a Debt Rating (as defined
below), (a) in the case of interest calculable with respect to each Eurodollar
Loan, the percentage set forth in the column headed “Eurodollar” opposite the
applicable Tier level below, (b) in the case of interest calculable with respect
to each ABR Loan, the percentage set forth below in the column headed “ABR”
opposite the applicable Tier level below, and (c) in the case of the Commitment
Fees, the percentage set forth in the column headed “Commitment Fees” opposite
the applicable Tier level below:

 

Tier

   Debt Rating    Eurodollar     ABR     Commitment Fees  

I

   > A+/A1      0.875 %      0.000 %      0.100 % 

II

   A/A2      1.000 %      0.000 %      0.125 % 

III

   A-/A3      1.250 %      0.250 %      0.150 % 

IV

   BBB+/Baa1      1.375 %      0.375 %      0.175 % 

V

   < BBB/Baa2      1.750 %      0.750 %      0.200 % 

 

2



--------------------------------------------------------------------------------

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Fitch Ratings, Moody’s or other nationally recognized rating
agency of the non-credit-enhanced, senior unsecured long-term debt of Oaktree
Capital Management, L.P. (along with its Affiliates); provided that if (a) there
are two ratings and (i) the respective Debt Ratings issued by the foregoing
rating agencies differ by one Tier, then the Tier for the higher of such Debt
Ratings shall apply (with the Debt Rating for Tier I being the highest and the
Debt Rating for Tier V being the lowest) and (ii) if such Debt Ratings differ by
more than one Tier, then the Tier that is one Tier above the Tier of the lower
Debt Rating shall apply and (b) there are three or more ratings and the
respective Debt Ratings issued by the foregoing rating agencies fall into
different Debt Rating levels, then (i) the Tier for the two highest of such Debt
Ratings shall apply and (ii) if the two highest of such Debt Ratings fall into
different Tiers and one of such Debt Ratings is (A) no more than one Debt Rating
level higher than the other, then the applicable Tier shall be determined by
reference to the lower of such Debt Ratings and (B) two or more Tiers lower than
the other of such Debt Ratings, then the Tier that is one Tier above the Tier of
the lower Debt Rating shall apply.

Initially the Applicable Margin shall be based on Tier II. The Applicable Margin
shall be subject to adjustment (upwards or downwards, as appropriate), effective
as of the date on which S&P, Fitch Ratings, Moody’s or other nationally
recognized rating agency announces a change of Debt Rating that results in a
change in the Applicable Margin.

Notwithstanding the foregoing, at any time when there is no Debt Rating, the
Applicable Margin for each of Eurodollar Loans, ABR Loans and Commitment Fees
shall be determined pursuant to the following pricing grid:

 

Tier

   Combined Leverage Ratio    Eurodollar     ABR     Commitment Fees  

I

   < 1.00      0.875 %      0.000 %      0.100 % 

II

   > 1.00 < 1.75      1.000 %      0.000 %      0.125 % 

III

   > 1.75 < 2.25      1.250 %      0.250 %      0.150 % 

IV

   > 2.25 < 2.75      1.375 %      0.375 %      0.175 % 

V

   > 2.75      1.750 %      0.750 %      0.200 % 

 

3



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin resulting from a change in the
Combined Leverage Ratio shall become effective as of the fifth Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.1(c) with respect to any fiscal quarter or fiscal year; provided that
(x) during the period commencing on the date there is no Debt Rating (each, a
“Debt Rating Drop Date”) until the fifth Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 5.1(c) with
respect to the fiscal quarter or fiscal year in which such Debt Rating Drop Date
occurs, Tier V shall apply and (y) at any time when there is no Debt Rating, if
no Compliance Certificate is delivered when due in accordance with
Section 5.1(c), then Tier V shall apply as of the date of the failure to deliver
such Compliance Certificate until such date as the Borrowers deliver such
Compliance Certificate and thereafter the Applicable Margin shall be based on
the Combined Leverage Ratio indicated on such Compliance Certificate until such
time as the Applicable Margin is further adjusted as set forth in this
definition. At any time when there is no Debt Rating, if the Combined Leverage
Ratio reported in any Compliance Certificate shall be determined to have been
incorrectly reported and if correctly reported would have resulted in a higher
Applicable Margin, then the Applicable Margin shall be retroactively adjusted to
reflect the higher rate that would have been applicable had the Combined
Leverage Ratio been correctly reported in such Compliance Certificate and the
additional amounts resulting therefrom shall be due and payable within two
(2) Business Days of written notice therefor from the Administrative Agent or
any Lender (the Borrowers’ obligations to pay such additional amounts shall
survive the payment and performance of all other Obligations and the termination
of this Agreement). At any time when there is no Debt Rating, if the Combined
Leverage Ratio reported in any Compliance Certificate shall be determined to
have been incorrectly reported and if correctly reported would have resulted in
a lower Applicable Margin and such determination is made within ninety (90) days
after the delivery of such Compliance Certificate pursuant to Section 5.1(c)
(and notice thereof has been provided to the Administrative Agent within such
ninety (90) day period), then the Applicable Margin shall be retroactively
adjusted to reflect the lower rate that would have been applicable had the
Combined Leverage Ratio been correctly reported in such Compliance Certificate,
and any excess interest paid by the Borrowers to the Lenders resulting from such
incorrect reporting of the Combined Leverage Ratio shall be refunded to the
Borrowers within two (2) Business Days of receipt by the applicable Lender or
Lenders of written demand therefor from the Borrowers (the Lenders’ obligations
to refund such excess amounts shall survive the termination of this Agreement).

“Assets Under Management” means the Net Asset Value of all investment funds and
accounts managed by any member of the Oaktree Operating Group or their
respective subsidiaries plus the amount of any undrawn capital that may be
called from investors in such investment funds pursuant to the capital
commitments of such investors to such investment funds and fund-level leverage
that generates management fees. As used in this definition, “Net Asset Value”
means, as of any date, the value of all assets of an investment fund or account
(including cash and accrued interest and dividends) less all liabilities of such
investment fund or account (including accrued expenses and any reserves
established for contingent liabilities).

“Assignee” has the meaning set forth in Section 9.4.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Attributable Debt” means, in respect of a sale and leaseback transaction
entered into by a Borrower or any Subsidiary of a Borrower, at the time of
determination, the present value of the total obligation of the lessee for
rental payments during the remaining term of the lease included in such sale and
leaseback transaction, including any period for which such lease has been
extended or may, at the sole option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

“Borrower” and “Borrowers” has the meaning set forth in the preamble hereto.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Swing Line Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.3 substantially in the form of Exhibit I.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles are authorized generally
or required by law to remain closed; provided that when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease Obligation) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that should be capitalized under
GAAP on a consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, that for purposes of this definition of Capital Lease Obligations,
capital leases shall be determined based upon GAAP as in effect as of the date
of this Agreement.

 

5



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, partnership, membership or other
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer, the Swing Line Lender
and/or the Lenders, as applicable, as collateral subject to a first priority
security interest securing the Loans, the L/C Obligations and other obligations
of the Borrowers under this Agreement and the other Loan Documents, cash or
deposit account balances in an amount equal to the L/C Obligations, obligations
in respect of Swing Line Loans or obligations of a Defaulting Lender, as
applicable, pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer or Swing Line Lender, as applicable
(which documents are hereby consented to by the Lenders). Derivatives of such
term shall have a corresponding meaning.

“Change in Control” means (a) the acquisition of direct or indirect beneficial
ownership by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of Capital Stock representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of any Borrower; or (b) the acquisition of Control of any Borrower
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof); other than, in the case of (a) or (b), by (i) any
beneficial owner as of the Effective Date of ControlCo, (ii) any officer,
employee or principal of any member of the Oaktree Operating Group or any of
their respective Subsidiaries that is an equity holder of OCG or ControlCo on
the Effective Date or is admitted as an equity holder of OCG or ControlCo after
the Effective Date in the ordinary course of business, or (iii) any holding
company or intermediate entity that is beneficially owned and controlled by any
Person identified in the foregoing clauses (i) and (ii).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, however, notwithstanding anything to the
contrary herein, for purposes of this Agreement and the other Loan Documents and
to the extent permitted by applicable laws, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, regulations, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” has the meaning set forth in Section 9.17.

 

6



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swing Line Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Combined EBITDA” means, for any period, Combined Net Income for such period
plus, (a) without duplication and to the extent reflected as a charge in the
statement of such Combined Net Income for such period, the sum of (i) income tax
expense, (ii) Combined Interest Expense, (iii) amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (iv) depreciation
and amortization expense, (v) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (vi) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Combined Net Income for such period,
losses on sales of assets outside of the ordinary course of business) and
(vii) any other non-cash charges, including non-cash charges resulting from the
vesting or issuance of equity to employees, principals or others, and minus,
(b) without duplication and to the extent included as income or gain in the
statement of such Combined Net Income for such period, the sum of (i) any
extraordinary, unusual or non-recurring non-cash income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Combined Net Income for such period, non-cash gains on the sales of assets
outside of the ordinary course of business) and (ii) any other non-cash income,
all as determined on a combined basis, and plus or minus, as appropriate,
(c) without duplication of the items set forth in clauses (a) and (b) above, the
adjustments equivalent to those that OCG made to arrive at its “Adjusted Net
Income” in its Annual Report on form 10-K for the fiscal year ended December 31,
2013 (as filed with the SEC), to the extent relevant to the Borrowers, and
(d) without duplication of the items set forth in clauses (a), (b) and
(c) above, the adjustments replacing investment income (loss) with receipts of
investment income from funds and companies equivalent to those that OCG made to
arrive at its “Distributable Earnings” in its Annual Report on form 10-K for the
fiscal year ended December 31, 2013 (as filed with the SEC), to the extent
relevant to the Borrowers; provided that the contribution to Combined EBITDA of
a Subsidiary that is not a wholly owned Subsidiary shall be calculated in
proportion to the Borrowers’ aggregate direct or indirect economic interests in
such Subsidiary. For the purposes of calculating Combined EBITDA for any period
of four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Combined Leverage Ratio, (i) if at any time during such
Reference Period the Borrowers or any Subsidiary shall have made any Material
Disposition, the Combined EBITDA for such Reference Period shall be reduced by
an amount equal to the Combined EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Combined EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrowers or any Subsidiary shall have made a Material Acquisition,
Combined EBITDA for such Reference Period shall be calculated after giving pro
forma effect thereto as if such Material Acquisition occurred on the first day
of such Reference Period; provided that, with respect to any such Material
Disposition or Material Acquisition, Combined EBITDA shall be adjusted to take
into account compensation expense, occupancy costs, rental expenses and other
reasonably identifiable and supportable cost and expense items that will be
eliminated as a result of consummating such Material Disposition or Material

 

7



--------------------------------------------------------------------------------

Acquisition (“Disposition/Acquisition Addbacks”); provided further that
(x) calculations of Disposition/Acquisition Addbacks shall be made in good faith
by a Financial Officer and (y) Disposition/Acquisition Addbacks shall not exceed
the lesser of (1) 10% of Combined EBITDA and (2) $50,000,000 for any Reference
Period. As used in this definition, “Material Acquisition” means any acquisition
of property or series of related acquisitions of property that (a) constitutes
assets comprising in excess of 51% of an operating unit of a business or
constitutes in excess of 51% of the common stock of a Person and (b) involves
the payment of consideration by the Borrowers and their respective Subsidiaries
in excess of $250,000,000; and “Material Disposition” means any disposition of
property or series of related dispositions of property that yields gross
proceeds to one or more of the Borrowers and their respective Subsidiaries in
excess of $250,000,000.

“Combined Interest Expense” means, for any period, the aggregate interest
expense (including interest expense attributable to Capital Lease Obligations)
of the Borrowers and their respective Subsidiaries for such period in accordance
with GAAP (without any deduction for any interest income of the Borrowers and
their respective Subsidiaries), excluding any Excluded Interest Expense.

“Combined Leverage Ratio” means, as at the last day of any period, the ratio of
(a) Combined Total Debt on such day to (b) Combined EBITDA for such period.

“Combined Net Income” means, for any period, the combined net income (or loss)
of the Borrowers and their respective consolidated Subsidiaries, determined in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of any
Borrower or is merged into or consolidated with any Borrower or any Subsidiary,
(b) the income (or deficit) of any Person (other than a Subsidiary of any of the
Borrowers) in which any Borrower or any Subsidiary has an ownership interest,
except to the extent that any such income is actually received by such Borrower
or such Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrowers to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation,
Organizational Document or Requirement of Law applicable to such Subsidiary.

“Combined Total Debt” means, at any date, the combined principal amount of all
Indebtedness of the Borrowers and their respective consolidated Subsidiaries at
such date, determined in accordance with GAAP.

“Commitment” means, with respect to each Lender, such Lender’s Revolving Loan
Commitment or Term Loan Commitment (as the context requires).

“Commitment Fees” has the meaning given to that term in Section 2.9(a).

“Communications” has the meaning given to that term in Section 9.1(b).

“Confidential Information” means information delivered to any Lender or the
Administrative Agent by or on behalf of any Borrower pursuant to the Loan
Documents or otherwise related to the Loans that is non-public or proprietary in
nature; provided; however, that

 

8



--------------------------------------------------------------------------------

such term does not include information that (a) was publicly known or otherwise
known to the receiving party prior to the time of such disclosure, other than
from a source having or appearing to have breached its duties or obligations to
any Borrower or its Affiliates by such disclosure, (b) subsequently becomes
publicly known through no act or omission by the receiving party or any person
acting on its behalf, (c) otherwise becomes known to the receiving party other
than through disclosure by any Borrower or from a source not having and not
appearing to have breached its duties or obligations to any Borrower or its
Affiliates by such disclosure or (d) constitutes financial statements delivered
to the Lenders and the Administrative Agent under Section 5.1 that are otherwise
publicly available.

“Continuing Lender” has the meaning set forth in Section 2.6(a)(ii).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“ControlCo” means Oaktree Capital Group Holdings, L.P., a Delaware limited
partnership.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other applicable liquidation, conservatorship, bankruptcy, moratorium,
rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Governmental Rules from time to time in effect affecting the rights of
creditors generally.

“Decreasing Lender” has the meaning given to that term in Section 2.1(c)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means, subject to Section 2.20(f), any Lender that has at
any time (a) failed to fund all or part of its portion of any amount required to
be funded by it within two Business Days of the date such amount was required to
be funded under this Agreement and has continued in such failure for two
Business Days after written notice from the Administrative Agent, unless such
Lender notifies the Administrative Agent in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days after the date when due, unless the subject of a good faith
dispute, (c) been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding or that is a subsidiary or Affiliate of any Person that
has become the subject of a bankruptcy or insolvency proceeding, (d) defaulted
in fulfilling its monetary or other material obligations generally under other
credit facilities in which it is a lender or become a “defaulting lender” (or
equivalent

 

9



--------------------------------------------------------------------------------

designation) thereunder, (e) notified any Borrower, the Administrative Agent,
the L/C Issuer, the Swing Line Lender or any other Lender or party in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other credit facilities, unless such writing or public statement relates to such
Lenders’ obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which conditions precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be satisfied
or (f) failed within three Business Days after request by the Administrative
Agent to confirm in writing that it will comply with the terms of this Agreement
relating to its obligations to fund any Borrowing; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (f) upon receipt
of such written confirmation by the Administrative Agent; provided further that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest by a Governmental Authority in such Lender or
any direct or indirect parent company thereof so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (f) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(f)) upon delivery of written
notice of such determination to the Borrowers, the L/C Issuer, the Swing Line
Lender and each Lender.

“Designated Deposit Account” means a deposit account to be maintained by the
Borrowers with the Administrative Agent, as from time to time designated by the
Borrowers by written notification to the Administrative Agent.

“Designated Person” means any Person who (a) is named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and/or any other similar lists
maintained by the U.S. Department of the Treasury’s Office of Foreign Assets
Control pursuant to authorizing statute, executive order or regulation,
(b) (i) is a Person whose property or interest in property is blocked or subject
to blocking pursuant to Section 1 of the Executive Order or any related
legislation or any other similar executive order(s) or (ii) engages in any
dealings or transactions prohibited by Section 2 of the Executive Order or is
otherwise associated with any such Person in any manner violative of Section 2
of the Executive Order or (c)(i) is an agency of the government of a country,
(ii) an organization controlled by a country, or (iii) a Person resident in a
country that is subject to a sanctions program identified on the list maintained
by the U.S. Department of the Treasury’s Office of Foreign Assets Control, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or Person.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.6.

“dollars” (whether or not capitalized) or “$” refers to lawful money of the
United States of America.

 

10



--------------------------------------------------------------------------------

“Downgraded Lender” means any Lender that has a non-investment grade rating from
S&P or another nationally recognized rating agency.

“Effective Amount” means (a) with respect to Revolving Loans, Term Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to (i) any borrowings and prepayments or repayments of
Revolving Loans, Term Loans and Swing Line Loans and (ii) with respect to Swing
Line Loans, any risk participation amongst the Lenders, as the case may be,
occurring or deemed to occur on such date; and (b) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.

“Effective Date” means the date on which the conditions specified in Section 4.1
shall have been satisfied (or waived in accordance with Section 9.2), which date
is the date of this Agreement.

“Eligible Assignee” means (a) any Lender and any Affiliate of any Lender; and
(b) a Person that is (i) a commercial bank, savings and loan association or
savings bank organized under the laws of the United States of America, or any
state thereof, and having a combined capital and surplus of at least
$5,000,000,000, or (ii) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $10,000,000,000; provided that
(a) such bank is acting through a branch or agency located in the country in
which it is organized or another country which is also a member of the OECD, and
(b) if such bank is not currently a Lender, such bank’s (or such bank’s
parent’s) senior unsecured long term indebtedness must be rated BBB or higher by
S&P or Baa2 or higher by Moody’s. Notwithstanding the foregoing, “Eligible
Assignee” shall not include (x) without the prior written consent of all of the
Lenders, any Borrower or any Affiliate of any Borrower, (y) any natural person
or (z) any Defaulting Lender or any of its Subsidiaries, or any Person which,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (z).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters relating to the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any Borrower’s ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any Borrower or any Borrower’s ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Borrower or any Borrower’s ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Borrower or any Borrower’s
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan (or in the case of the Term
Loans, any portion thereof) or Borrowing, refers to whether such Loan (or
portion thereof), or the Loans (or portion thereof) comprising such Borrowing,
are bearing interest at a rate determined by reference to the LIBOR Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Evergreen Letter of Credit” has the meaning set forth in Section 2.17(b)(iii).

“Excluded Interest Expense” means, for any period, the aggregate expense
associated with the termination of any interest rate swap as determined in
accordance with GAAP.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) income or franchise Taxes imposed on (or
measured by) its net income by the United States of America, or by any other
jurisdiction, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed by any other jurisdiction, (c) any
withholding Tax that is attributable to any U.S. Lender’s failure to comply with

 

12



--------------------------------------------------------------------------------

Section 2.14(g), (d) in the case of a Foreign Lender, any withholding Tax that
is imposed on amounts payable to such Foreign Lender that is in effect at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure or inability
to comply with Section 2.14(e), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from any Borrower
with respect to such withholding Tax pursuant to Section 2.14(a), and (e) any
U.S. federal withholding Taxes imposed under FATCA.

“Executive Order” means Executive Order No. 13224 on Terrorist
Financings:—Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten To Commit, or Support Terrorism issued on 23rd September, 2001.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 21, 2012, by and among Oaktree Capital Management, L.P., Oaktree
Capital II, L.P., Oaktree AIF Investments, L.P., Oaktree Capital I, L.P., the
lenders party thereto, and Wells Fargo Bank, National Association, as
administrative agent.

“Existing Maturity Date” has the meaning set forth in Section 2.6(a)(i).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate charged to Wells
Fargo Bank, National Association on such day on such transactions as determined
by the Administrative Agent.

“Fee Letters” mean, collectively, (i) the letter agreement dated as of March 14,
2014 between the Borrowers, Wells Fargo Securities and the Administrative Agent
regarding certain fees payable by the Borrowers to Wells Fargo Securities and
the Administrative Agent as expressly indicated therein and (ii) any other fee
letter, engagement letter, mandate letter or commitment letter executed by one
or more of the Borrowers and any of the Administrative Agent or the Lead
Arranger in connection with this Agreement (including any fee letter executed in
connection with any increase under Section 2.1(c).

 

13



--------------------------------------------------------------------------------

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any of the Borrowers.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America, except any requirement for the consolidation of investment funds
advised or managed by the Borrowers and other entities that may be required by
FASB ASC 810-20 or similar and subsequent authoritative accounting
pronouncements.

“Governmental Authority” means the government of the United States of America,
any other nation or government or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Governmental Authorization” means any permit, license, registration, approval,
finding of suitability, authorization, plan, directive, order, consent,
exemption, waiver, consent order or consent decree of or from, or notice to,
action by or filing with, any Governmental Authority.

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, Governmental Authorization,
guidelines, policy or similar form of decision of any Governmental Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any obligation under a Guarantee
shall be deemed equal to the stated or determinable amount of the guarantor’s
obligation in respect of which such Guarantee is made or, if not stated or if
indeterminable, the guarantor’s maximum liability in respect thereof.

 

14



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Honor Date” has the meaning given to that term in Section 2.17(c)(i).

“Increase Effective Date” has the meaning given to that term in
Section 2.1(c)(iv).

“Increasing Lenders” has the meaning given to that term in Section 2.1(c)(i).

“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money or payment obligations of such Person with
respect to deposits or advances of any kind, (b) all payment obligations of such
Person evidenced by bonds, debentures, notes or similar instruments,
representing an extension of credit to such Person, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all payment
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person for the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, but only to the extent of the fair market
value of the assets subject to such Lien, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of reimbursement for draws under letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) net liabilities of such Person under
Hedging Agreements. The Indebtedness of any Person shall include the
Indebtedness of any general partnership and any other entity under which the
equity owners of such entity do not have limited liability, in each case, to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrowers to convert or
continue a Revolving Loan in accordance with Section 2.5.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Payment Date and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

15



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
one week thereafter, as the Borrowers may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, with
respect to an Interest Period of one month or greater, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period of
one month or greater that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) any Interest Period for
any Loan that would otherwise extend beyond the Maturity Date shall end on the
Maturity Date. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“L/C Advance” means with respect to each Lender, such Lender’s participation in
any L/C Borrowing in accordance with its L/C Risk Participation therein.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced or deemed refinanced as a Revolving Loan.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, the amendment thereof, the extension of the expiry date thereof, or the
renewal or increase of the amount thereof.

“L/C Issuer” means Wells Fargo Bank, National Association in its capacity as
issuer of Letters of Credit hereunder or any successor issuer of Letters of
Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“L/C Risk Participation” means, with respect to any Revolving Lender and any
Letter of Credit as of any date of determination, the sum of (a) such Lender’s
Revolving Proportionate Share of the Effective Amount of the L/C Obligation
attributable to such Letter of Credit outstanding at such time plus (b) the
aggregate amount of all Defaulting Lenders’ Revolving Proportionate Shares of
the Effective Amount of the L/C Obligation attributable to such Letter of Credit
outstanding at such time that have been reallocated to such Lender pursuant to
Section 2.20(d).

“Lead Arranger” has the meaning set forth in the preamble hereto. Except as
expressly set forth in Section 8.4, Section 9.2 and Section 9.3, the capacity of
the Lead Arranger is titular in nature, and the Lead Arranger shall have no
special rights or obligations over those of a Lender by reason thereof.

 

16



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 9.4, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance; provided that Lenders
shall also include the L/C Issuer and the Swing Line Lender (unless the context
requires otherwise).

“Letter of Credit” means any of the standby letters of credit issued by the L/C
Issuer under this Agreement, either as originally issued or as the same may be
supplemented, modified, amended, extended, restated or supplanted.

“Letter of Credit Application” means an application and agreement (including any
master letter of credit agreement) for the issuance or amendment of a Letter of
Credit in the form from time to time in use by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date (or, if such day is not a Business Day, the next succeeding
Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the Total Revolving Loan Commitment. The Letter of
Credit Sublimit is part of, and not in addition to, the aggregate amount of the
Total Revolving Loan Commitment.

“LIBOR Rate” means, with respect to any Interest Period for the Eurodollar Loans
in any Eurodollar Borrowing, a rate per annum equal to the quotient of (a) the
rate per annum reported on the Reuters screen LIBOR01 page (or any successor or
substitute page thereof), or if not reported by Reuters, as reported by any
service selected by the Administrative Agent, at or about 11:00 a.m., London
time (or as soon thereafter as practicable), two Business Days prior to the
first day of such Interest Period, for dollar deposits being delivered in the
London interbank eurodollar currency market for a term comparable to such
Interest Period, divided by (b) one minus the Reserve Requirement for such Loans
in effect from time to time. If for any reason rates are not available as
provided in clause (a) of the preceding sentence, the rate to be used in clause
(a) shall be, at the Administrative Agent’s reasonable discretion, (i) the rate
per annum at which dollar deposits are offered to the Administrative Agent in
the London interbank eurodollar currency market or (ii) the rate at which dollar
deposits are offered to the Administrative Agent in, or by the Administrative
Agent to major banks in, any offshore interbank eurodollar market selected by
the Administrative Agent, in each case on the second Business Day prior to the
commencement of such Interest Period at or about 11:00 a.m., London time, for
delivery on the first day of such Interest Period for a term comparable to such
Interest Period and in an amount approximately equal to the amount of the Loan
to be made or funded by the Administrative Agent as part of such Borrowing. The
LIBOR Rate shall be adjusted automatically as to all Eurodollar Loans then
outstanding as of the effective date of any change in the Reserve Requirement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease Obligation or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

17



--------------------------------------------------------------------------------

“Loan” means a loan made by the Lenders to the Borrowers pursuant to this
Agreement.

“Loan Documents” means and includes this Agreement, the Notes, each Letter of
Credit Application, each Borrowing Request, each Notice of Swing Line Borrowing,
each Interest Election Request, each notice of continuation or conversion, the
Fee Letters, and all other documents, instruments and agreements delivered by
any Borrower to the Administrative Agent or any Lender in connection with this
Agreement or any other Loan Document on or after the date of this Agreement,
including any amendments, consents or waivers, as the same may be amended,
restated, supplemented or modified from time to time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations or financial condition of the Borrowers and all of
their respective Subsidiaries taken as a whole, (b) the validity or
enforceability of this Agreement or any other material Loan Document, or (c) the
rights or remedies of the Administrative Agent or the Lenders hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrowers and their respective Subsidiaries in an aggregate principal amount
exceeding $50,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of each Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

“Material Subsidiary” of the Borrowers means, at any time, any Subsidiary of any
Borrower having or accounting for (a) assets with a value of not less than 5% of
the total value of the aggregate assets of all the Borrowers and their
respective Subsidiaries, taken as a whole, or (b) Combined EBITDA of not less
than 5% of the Combined EBITDA of all of the Borrowers and their respective
Subsidiaries, taken as a whole, as at the last day of any period for four
consecutive fiscal quarters of such Borrower.

“Maturity Date” means, with respect to a Lender, March 31, 2019, as such date
may be extended with respect to such Lender pursuant to Section 2.6.

“Maximum Rate” has the meaning set forth in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning given to that term in Section 2.1(c)(ii).

 

18



--------------------------------------------------------------------------------

“Nonrenewal Notice Date” has the meaning set forth in Section 2.17(b)(iii).

“Note” means a Revolving Loan Note, Term Loan Note or a Swing Line Note.

“Notice” has the meaning given to that term in Section 9.1(b).

“Notice of Swing Line Borrowing” means a notice of Swing Line Borrowing pursuant
to Section 2.18(b), which if in writing, shall be substantially in the form of
Exhibit D.

“Oaktree Operating Group” means a collective reference to Oaktree Capital I,
L.P., Oaktree Capital II, L.P., Oaktree Capital Management (Cayman), L.P.,
Oaktree Capital Management, L.P., Oaktree Investment Holdings, L.P. and Oaktree
AIF Investments, L.P.

“OCG” means Oaktree Capital Group, LLC, a Delaware limited liability company.

“Organizational Document” means, as to any Person, the certificate of
incorporation, by-laws, limited liability company agreement or other similar
organization or governing documents of such Person.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except with respect to any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.16(b)) or sale of a participation.

“Participant” has the meaning set forth in Section 9.4.

“Participant Register” has the meaning set forth in Section 9.4(c).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA Patriot Act).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

19



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.4;

(b) landlords’, bankers’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.4;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary; and

(f) any interest or title of a lessor under any equipment lease entered into by
any Borrower or any Subsidiary in the ordinary course of its business and
covering only the equipment so leased.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Note Financing” means senior notes issued and/or guaranteed by any
Borrower including (a) $75,000,000 aggregate principal of senior notes issued
under the Note Purchase Agreement, dated as of June 14, 2004, by and between
Oaktree Capital Management, L.P. and each of the Purchasers listed in Schedule A
thereto, as amended; (b) $50,000,000 aggregate principal amount of senior notes
issued under the Note Purchase Agreement, dated as of June 6, 2006, by and
between Oaktree Capital Management, L.P. and each of the Purchasers listed in
Schedule A thereto, as amended; (c) $50,000,000 aggregate principal amount of
senior notes issued under the Note Purchase Agreement, dated as of November 8,
2006 by and between Oaktree Capital Management, L.P. and each of the Purchasers
listed in Schedule A thereto, as amended; (d) $250,000,000 aggregate principal
of senior notes issued under the Indenture, dated November 24, 2009, by and
among Oaktree Capital Management, L.P., ControlCo, OCG, Oaktree Capital I, L.P.,
Oaktree Capital II, L.P., Oaktree AIF Investments, L.P. and Wells Fargo Bank,
National Association, as trustee, as amended; and (e) senior notes to be issued
and/or guaranteed after the Effective Date by any Borrower.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity of whatever nature.

 

20



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning given to that term in Section 9.1(b).

“Prime Rate” means the per annum rate of interest most recently announced by
Wells Fargo Bank, National Association at its principal office in San Francisco,
California as its Prime Rate, with the understanding that Wells Fargo Bank,
National Association’s Prime Rate is one of its base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Wells Fargo Bank,
National Association may designate. Any change in the Alternate Base Rate
resulting from a change in the Prime Rate shall become effective on the Business
Day on which each such change in the Prime Rate is announced by Wells Fargo,
National Association.

“Quarterly Payment Date” means the last Business Day of each March, June,
September and December.

“Register” has the meaning set forth in Section 9.4.

“Related Party” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners, agents
and advisors of such Person and such Person’s Affiliates.

“Requested Maturity Date” has the meaning set forth in Section 2.6(a)(i).

“Required Lenders” means, at any time, Lenders that are not Defaulting Lenders
holding more than 50% of the sum of (i) the Revolving Credit Exposures, (ii) the
unused Revolving Loan Commitments plus (iii) the aggregate outstanding principal
amount of the Term Loans (or if the Term Loans to be made on the Effective Date
shall not yet have been made, the Total Term Loan Commitment), excluding from
such sum the aggregate amount held by Defaulting Lenders, in each case
determined at such time; provided that Required Lenders shall comprise no less
than two such Lenders that are not Affiliates of one another, unless (x) all
Lenders that are not Defaulting Lenders are Affiliates of one another or
(y) there is only one Lender that is not a Defaulting Lender, at such time.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or order or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserve Requirement” means, with respect to any day in an Interest Period for a
Eurodollar Loan and for any calculation of the One Month LIBOR Rate, the
aggregate of the maximum of the reserve requirement rates (expressed as a
decimal) in effect on such day for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board) maintained by a
member bank of the Federal Reserve System. As used herein, the term “reserve
requirement” shall include, without limitation, any basic, supplemental or
emergency reserve requirements imposed on any Lender by the Board.

 

21



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to each Borrower or its Subsidiaries,
the chief executive officer, president, chief financial officer, managing
director, vice president, principal accounting officer, treasurer, controller,
assistant treasurer, assistant secretary or secretary of such Borrower or
Subsidiary. Any document delivered hereunder that is signed by a Responsible
Officer of a Borrower or Subsidiary and any request or other communication
conveyed telephonically or otherwise by a Responsible Officer of a Borrower or
Subsidiary (or any individual reasonably believed by the Administrative Agent to
be such Responsible Officer) shall be presumed to have been authorized by all
necessary corporate, company, partnership and/or other action on the part of
such Borrower or Subsidiary and such Responsible Officer (or such individual
reasonably believed by the Administrative Agent to be such Responsible Officer)
shall be presumed to have acted on behalf of such Borrower or Subsidiary.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) on account of any shares of any class of Capital
Stock of any Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of Capital Stock of any Borrower or of any
option, warrant or other right to acquire any such shares of Capital Stock of
any Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Revolving Loans and participations
in Swing Line Loans and L/C Obligations at such time.

“Revolving Lender” means at any time, any Lender that has a Revolving Loan
Commitment at such time or, if the Revolving Loan Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.1(b).

“Revolving Loan Commitment” means with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.6 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.4. The initial amount
of each Revolving Lender’s Revolving Loan Commitment is set forth on Schedule
2.1, and/or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Revolving Loan Commitment, as applicable.

“Revolving Loan Note” has the meaning set forth in Section 2.19(a).

 

22



--------------------------------------------------------------------------------

“Revolving Proportionate Share” means:

(a) With respect to any Lender so long as the Revolving Loan Commitments are in
effect, the ratio (expressed as a percentage rounded to the eighth digit to the
right of the decimal point) of (i) such Lender’s Revolving Loan Commitment at
such time to (ii) the Total Revolving Loan Commitment at such time; and

(b) With respect to any Lender at any other time, the ratio (expressed as a
percentage rounded to the eighth digit to the right of the decimal point) of
(i) the sum of (A) the aggregate Effective Amount of such Lender’s Revolving
Loans, (B) such Lender’s pro rata share of the Effective Amount of all L/C
Obligations, and (C) such Lender’s pro rata share of the aggregate Effective
Amount of all Swing Line Loans to (ii) the sum of (A) the aggregate Effective
Amount of all Revolving Loans and Swing Line Loans and (B) the Effective Amount
of all L/C Obligations.

The initial Revolving Proportionate Share of each Lender is set forth under the
caption “Revolving Proportionate Share” opposite such Lender’s name on Schedule
2.1.

“S&P” means Standard & Poor’s.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrowers other than any investment
fund or any subsidiary thereof that is managed by any Borrower or any
Subsidiary. For purposes of clarification, the term “Subsidiary” hereunder shall
not include an entity held by a Borrower (or any of its Subsidiaries) that holds
investments that a Borrower or an Affiliate thereof manages or intends to manage
as part of an investment fund, including any entity formed for the purpose of
holding investments in connection with seeding a new investment portfolio or
strategy.

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.18.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan.

“Swing Line Lender” means Wells Fargo Bank, National Association in its capacity
as provider of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” means the meaning specified in Section 2.18(a).

“Swing Line Note” has the meaning set forth in Section 2.19(c).

 

23



--------------------------------------------------------------------------------

“Swing Line Risk Participation” shall mean, with respect to any Lender and any
Swing Line Loan as of any date of determination, the sum of (a) such Lender’s
Revolving Proportionate Share of the Effective Amount of such Swing Line Loan
outstanding at such time plus (b) the aggregate amount of all Defaulting
Lenders’ Revolving Proportionate Shares of the Effective Amount of such Swing
Line Loan outstanding at such time that have been reallocated to such Lender
pursuant to Section 2.20(d).

“Swing Line Settlement Date” means the fifteenth day of each month and the last
Business Day of each month.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $40,000,000 and
(b) the Total Revolving Loan Commitment. The Swing Line Sublimit is part of, and
not in addition to, the Total Revolving Loan Commitment.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings or similar charges imposed by any Governmental
Authority.

“Terminating Lender” has the meaning set forth in Section 2.6(a)(i).

“Term Lender” means a Lender with a Term Loan Commitment or an outstanding Term
Loan.

“Term Loan” means a Loan made pursuant to Section 2.1(a).

“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loans to be made by such Lender hereunder. The amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.1.

“Term Loan Note” has the meaning given to that term in Section 2.19(b).

“Term Proportionate Share” means:

(a) With respect to any Lender at any time on or prior to the Effective Date,
the ratio (expressed as a percentage rounded to the eighth digit to the right
side of the decimal point) of (i) such Lender’s Term Loan Commitment at such
time to (ii) the Total Term Loan Commitment at such time; and

(b) With respect to any Lender at any time after the Effective Date, the ratio
(expressed as a percentage rounded to the eighth digit to the right of the
decimal point) of (i) the Effective Amount of such Lender’s Term Loan
outstanding at such time to (ii) the Effective Amount of all Term Loans
outstanding at such time.

The initial Term Proportionate Share of each Lender is set forth under the
caption “Term Proportionate Share” opposite such Lender’s name on Schedule 2.1.

 

24



--------------------------------------------------------------------------------

“Total Lender Risk Participation” shall mean, with respect to any Revolving
Lender as of any date of determination, the sum of (a) such Lender’s L/C Risk
Participations in all Letters of Credit outstanding at such time plus (b) such
Lender’s Swing Line Risk Participations in all Swing Line Loans outstanding at
such time.

“Total Revolving Loan Commitment” means, at any time, Five Hundred Million
Dollars ($500,000,000) or, if such amount is reduced pursuant to Section 2.6 or
Article VII, the amount to which so reduced and in effect at such time or, if
such amount is increased pursuant to Section 2.1(c), the amount to which it is
increased and in effect at such time.

“Total Term Loan Commitment” means, at any time, Two Hundred Fifty Million
Dollars ($250,000,000) or, if such amount is reduced pursuant to Section 2.6,
the amount to which so reduced and in effect at such time.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans, the
incurrence of obligations in respect of L/C Obligations and the use of the
proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.

“Unfunded Pension Liability” means the excess of a pension plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
pension plan’s assets, determined in accordance with the assumptions used for
funding the pension plan pursuant to Section 412 of the IRC for the applicable
plan year.

“Unreimbursed Amount” has the meaning set forth in Section 2.17(c)(i).

“Unused Commitment” means, at any time, the remainder of (a) the Total Revolving
Loan Commitment at such time minus (b) the sum of the Effective Amount of all
Revolving Loans and the Effective Amount of all L/C Obligations outstanding at
such time. For the avoidance of doubt, Swing Line Loans shall not be counted as
Revolving Loans for purposes of determining the amount of Unused Commitment.

“U.S. Lender” means a Lender other than a Foreign Lender.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.2. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such

 

25



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.3. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrowers notify the Administrative Agent that any provision hereof requires
amendment to eliminate the effect of any change occurring after the date hereof
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Borrowers that any provision hereof
requires amendment for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice is withdrawn or such provision is amended in accordance herewith.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness and other liabilities of the Borrowers shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and, to the extent
applicable, the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. If generally accepted accounting principles in
the United States, as in effect from time to time, are generally supplanted by
the adoption of International Financial Reporting Standards, or if such
standards exist as an alternative to generally accepted accounting principles in
the United States and the Borrowers select such standards, and such adoption or
such selection would alter the application of any provision of this Agreement,
then such adoption or selection shall be treated as a “change occurring after
the date hereof in GAAP” for purposes of the foregoing sentence.

SECTION 1.4. Time. All references in this Agreement and each of the other Loan
Documents to a time of day shall mean Los Angeles, California time, unless
otherwise indicated.

SECTION 1.5. Joint and Several Obligations. Each of the Borrowers agrees that
its obligations and liabilities under this Agreement and all other Loan
Documents are joint and several obligations. Each Borrower acknowledges and
agrees that it receives a benefit from the availability of credit under this
Agreement to itself and to each other Borrower.

SECTION 1.6. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Loan Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Loan
Borrowing”).

 

26



--------------------------------------------------------------------------------

ARTICLE II.

THE CREDITS

SECTION 2.1. Commitments.

(a) Term Loans. Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a term loan in Dollars to the Borrowers on the
Effective Date in an amount equal to its Term Loan Commitment as in effect on
the Effective Date. The Borrowers may not reborrow the principal amount of a
Term Loan after repayment or prepayment thereof.

(b) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make Revolving Loans in Dollars to the
Borrowers from time to time during the Availability Period; provided, however,
that (i) the sum of (A) the Effective Amount of all Revolving Loans made by such
Lender outstanding as of any date of determination and (B) such Lender’s Total
Lender Risk Participation at such time shall not exceed such Lender’s Revolving
Loan Commitment at such time and (ii) the sum of (A) the Effective Amount of all
Revolving Loans made by all the Lenders outstanding as of any date of
determination and (B) the Effective Amount of all L/C Obligations and Swing Line
Loans outstanding at such time shall not exceed the Total Revolving Loan
Commitment at such time. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans until the Maturity Date.

(c) Optional Increase.

(i) On the terms and subject to the conditions set forth below, Borrowers may,
at any time before the Maturity Date, increase the Total Revolving Loan
Commitment; provided that:

(A) after giving effect to the requested increase, the aggregate amount of the
increases in the Total Revolving Loan Commitment following the Effective Date
shall not exceed $250,000,000;

(B) there shall be no more than five increases in the Total Revolving Loan
Commitment pursuant to this Section 2.1(c);

(C) prior to the date of any proposed increase, the Total Revolving Loan
Commitment shall not have been decreased pursuant to Section 2.6(c);

(D) each such increase in the Total Revolving Loan Commitment shall be equal to
$25,000,000 or an integral multiple of $5,000,000 in excess thereof;

(E) no Default shall have occurred and be continuing or shall occur as a result
of such increase;

 

27



--------------------------------------------------------------------------------

(F) at the time of and immediately after giving effect to such increase, the
representations and warranties of the Borrowers set forth in this Agreement are
true and correct in all material respects (or if qualified by materiality or
Material Adverse Effect, in all respects) on and as of the Increase Effective
Date (unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (or if qualified by materiality or Material Adverse Effect, in all
respects) as of such specified earlier date; and

(G) the Borrowers shall have executed and delivered such documents and
instruments and taken such other actions as may be reasonably requested by the
Administrative Agent in connection with such increases in the Total Revolving
Loan Commitment (including new or amended Notes, any related fee letters,
documents evidencing the increased Revolving Loan Commitment held by any
applicable Lender, any joinder agreements related to a New Lender, resolutions
regarding the increase in the Total Revolving Loan Commitment and related
actions taken by the Borrowers, certified as true and correct by a Responsible
Officer and legal opinions, all in form and substance reasonably satisfactory to
the Administrative Agent).

Any request under this Section 2.1(c) shall be submitted by the Borrowers to the
Administrative Agent (which shall promptly forward copies to the Lenders),
specify the proposed effective date and amount of such increase and be
accompanied by a certificate of a Responsible Officer stating that no Default
exists or will occur as a result of such increase. If any fees are to be paid or
offered in connection with such increase, the Administrative Agent (with the
consent of Borrowers) may also specify any fees offered to those Lenders (the
“Increasing Lenders”) which agree to increase the amount of their respective
Revolving Loan Commitment, which fees may be variable based upon the amount by
which any such Lender is willing to increase the amount of its Revolving Loan
Commitment; no Lender that is not an Increasing Lender shall be entitled to
receive any such fees. No Lender shall have any obligation, express or implied,
to offer to increase the amount of its Revolving Loan Commitment. Only the
consent of each Increasing Lender shall be required for an increase in the
amount of the Total Revolving Loan Commitment pursuant to this
Section 2.1(c)(i). No Lender which elects not to increase the amount of its
Revolving Loan Commitment may be replaced in respect of its existing Revolving
Loan Commitment as a result thereof without such Lender’s written consent.

(ii) Each Increasing Lender shall, as soon as practicable after the Borrowers
have submitted their request under Section 2.1(c)(i), specify the amount of the
proposed increase in its Revolving Loan Commitment which it is willing to offer.
To the extent the increased Revolving Loan Commitment of the Increasing Lenders
is insufficient or there are no Increasing Lenders, the Borrowers may designate
new lenders who qualify as Eligible Assignees and which are reasonably
acceptable to the Administrative Agent as additional Lenders hereunder in
accordance with this Section 2.1(c)(ii) (each such new Lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
amount of the Total Revolving Loan Commitment. The Borrowers and the
Administrative Agent shall have discretion jointly to adjust the allocation of
the increased aggregate principal amount of the Total Revolving Loan Commitment
among Increasing Lenders and New Lenders.

 

28



--------------------------------------------------------------------------------

(iii) Each New Lender designated by the Borrowers and reasonably acceptable to
the Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the amount of
the Total Revolving Loan Commitment upon its execution of an instrument of
joinder (which may contain such modifications to this Agreement and terms and
conditions relating thereto as may be necessary to ensure that such Revolving
Loan Commitments are treated as Revolving Loan Commitments for all purposes
under the Loan Documents), in each case prepared by the Administrative Agent and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent. Each New Lender shall provide the documentation required by
Section 2.14(e).

(iv) Subject to the foregoing, any increase in the Total Revolving Loan
Commitment requested by the Borrowers shall be effective as of the date proposed
by the Borrowers (the “Increase Effective Date”) and shall be in the principal
amount equal to (A) the amount which the Increasing Lenders are willing to
assume as increases to the amount of their Revolving Loan Commitments plus
(B) the amount offered by the New Lenders with respect to the Total Revolving
Loan Commitment, in either case as adjusted by the Borrowers and the
Administrative Agent pursuant to the last sentence of Section 2.1(c)(ii).

(v) On or prior to the Increase Effective Date, with respect to any increase in
the Total Revolving Loan Commitment, the Administrative Agent shall notify each
Lender of the amount required to be paid by or to such Lender so that the
Revolving Loans held by the Lenders on the Increase Effective Date (before
giving effect to any new Revolving Loans made on such date) shall be held by
each Lender pro rata in accordance with the Revolving Loan Commitments of the
Lenders as adjusted pursuant to the last sentence of Section 2.1(c)(ii). Each
Lender that is required to reduce the amount of Revolving Loans held by it (each
such Lender, a “Decreasing Lender”) shall irrevocably assign, without recourse
or warranty of any kind whatsoever, to each Increasing Lender and New Lender
participating in the applicable increase in the Total Revolving Loan Commitment,
and each applicable Increasing Lender and New Lender shall irrevocably acquire
from the Decreasing Lenders, a portion of the principal amount of the Revolving
Loans of each Decreasing Lender (collectively, the “Acquired Portion”)
outstanding on the Increase Effective Date (before giving effect to any new
Revolving Loans made on such date) in an amount such that the principal amount
of the Revolving Loans held by each applicable Increasing Lender, New Lender and
Decreasing Lender as of the Increase Effective Date shall be held in accordance
with each such Lender’s Revolving Proportionate Share (if any) as of such date.
Such assignment and acquisition shall be effective on the Increase Effective
Date automatically and without any action required on the part of any party
other than the payment by the applicable Increasing Lenders and New Lenders to
the Administrative Agent for the account of the Decreasing Lenders of an
aggregate amount equal to the Acquired Portion (without payment of the fee
required by Section 9.4(d)), which amount shall be allocated and paid by the
Administrative

 

29



--------------------------------------------------------------------------------

Agent in dollars by wire transfer of immediately available funds at or before
12:00 p.m. on the Increase Effective Date to the Decreasing Lenders pro rata
based upon the respective reductions in the principal amount of the Revolving
Loans held by such Lenders on the Increase Effective Date (before giving effect
to any new Revolving Loans made on such date). Each of the Administrative Agent
and the Lenders shall adjust its records accordingly to reflect the payment of
the Acquired Portion. The payments to be made in respect of the Acquired Portion
shall be made by the applicable Increasing Lenders and New Lenders to the
Administrative Agent in Dollars in immediately available funds at or before
11:00 a.m. on the Increase Effective Date, such payments to be made by the
applicable Increasing Lenders and New Lenders pro rata based upon the respective
increases in the amount of the Revolving Loan Commitments held by such Lenders
on the Increase Effective Date.

(vi) To the extent any of the Revolving Loans acquired by the applicable
Increasing Lenders and New Lenders from the Decreasing Lenders pursuant to
Section 2.1(c)(v) above are LIBOR Loans and the Increase Effective Date is not
the last day of an Interest Period for such LIBOR Loans, the Decreasing Lenders
shall be entitled to compensation from the Borrowers as provided in Section 2.13
(as if Borrowers had prepaid such Revolving Loans in an amount equal to the
Acquired Portion on the Increase Effective Date).

SECTION 2.2. Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Loan Commitments. Each
Term Loan shall be made as part of a Borrowing consisting of Term Loans made by
the Term Lenders ratably in accordance with their respective Term Loan
Commitments with respect to such Term Loan. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required (except as a result of a reallocation of a Defaulting Lender’s
Revolving Proportionate Share of the Effective Amount of L/C Obligations and
Swing Line Loans pursuant to Section 2.20(d)).

(b) Subject to Section 2.11, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrowers may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
any exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Loan shall be in an aggregate amount that is an integral multiple of, and
not less than, $1,000,000. At the time that each ABR Borrowing is made, such
Loan shall be in an aggregate amount that is an integral multiple of $100,000
and not less than $500,000; provided that an ABR Revolving Loan Borrowing may be
in an aggregate amount that is equal to the entire Unused Commitment. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.

 

30



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, (i) the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Revolving Loan Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date and (ii) the Borrowers shall not be entitled
to elect to convert or continue any Term Loan Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

SECTION 2.3. Requests for Borrowings. To request a Revolving Loan Borrowing or
Term Loan Borrowing, the Borrowers shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m. three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m. one Business Day
before the date of the proposed Borrowing; provided that for any Eurodollar
Borrowings to be made on the Effective Date, the Borrowers shall have provided
prior to or concurrently with their telephonic Borrowing Request an
indemnification letter for the benefit of the Administrative Agent and the
Lenders for any costs incurred as set forth in Section 2.13 hereof, in form and
substance satisfactory to the Administrative Agent. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or e-mail to the Administrative Agent of a written Borrowing
Request substantially in the form of Exhibit I and signed by the Borrowers. Each
such telephonic Borrowing Request and written Borrowing Request shall specify
the following information in compliance with Section 2.2:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) whether such Borrowing is a Revolving Loan Borrowing or Term Loan
Borrowing; and

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of any Revolving Loan Borrowing is specified, then
the requested Borrowing shall be a Eurodollar Borrowing with a one-month
Interest Period, provided that (A) no Default or Event of Default shall have
occurred and be continuing and (B) such Interest Period shall not extend beyond
the Maturity Date, otherwise such Revolving Loan Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrowers shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.4. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 p.m. to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrowers by
promptly crediting the amounts so received, in like funds, to the Designated
Deposit Account.

 

31



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrowers, the interest rate applicable to the requested Loan; provided that if
both shall pay, the Administrative Agent will remit Borrowers’ payment back to
the Borrowers, without interest. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.5. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrowers may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) To make an election pursuant to this Section, the Borrowers shall notify the
Administrative Agent of such election by telephone not later than 11:00 a.m.
three Business Days before the effective date of the proposed election. Each
such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, e-mail or telecopy to the Administrative
Agent of a written Interest Election Request substantially in the form of
Exhibit J and signed by the Borrowers.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) through (vi) below
shall be specified for each resulting Borrowing);

 

32



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) if the resulting Borrowing is an ABR Borrowing, the aggregate amount (which
shall be an integral multiple of $100,000 and not less than $500,000);

(v) if the resulting Borrowing is a Eurodollar Borrowing, the aggregate amount
(which shall be an integral multiple of, and not less than, $1,000,000); and

(vi) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrowers fail to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing with an Interest Period of one month, subject to the
following sentence. Notwithstanding any contrary provision hereof, (i) if an
Event of Default has occurred and is continuing and the Administrative Agent so
notifies the Borrowers, then, so long as an Event of Default is continuing
(A) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (B) unless repaid, each Eurodollar Borrowing shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto and
(ii) no Revolving Loan Borrowing or Term Loan Borrowing may be made as, be
converted into or be continued as a Eurodollar Borrowing with an Interest Period
ending after the Maturity Date.

SECTION 2.6. Termination and Reduction of Commitments.

(a) Scheduled Termination of Commitments; Extension Option.

(i) Unless previously terminated, (x) the Revolving Loan Commitments shall
terminate on the Maturity Date and (y) the Term Loan Commitments existing on the
Effective Date shall terminate on the Effective Date immediately after the
funding of the Term Loans to be made on the Effective Date. The Borrowers may
make a one-time request, by notice to the Administrative Agent and each of the
Lenders not more than 60 days, and not less than 30 days, prior to either the
one year anniversary of the Effective Date or the two year anniversary of the

 

33



--------------------------------------------------------------------------------

Effective Date, that the Maturity Date (the “Existing Maturity Date”) be
extended for one year (the “Requested Maturity Date”). Each Lender, acting in
its sole discretion, shall, not later than the date which is 20 days after the
receipt by the Lenders of any such notice from the Borrowers, notify the
Borrowers and the Administrative Agent in writing of its election to extend or
not to extend the Maturity Date with respect to its Revolving Loan Commitment,
Revolving Loans and Term Loans, as applicable. Any Lender that does not timely
notify the Borrowers and the Administrative Agent of its election to extend the
Maturity Date shall be deemed to have elected not to extend the Maturity Date
with respect to its Revolving Loan Commitment, Revolving Loans and Term Loans
(any Lender that timely notifies the Borrowers and the Administrative Agent of
an election not to extend its Revolving Loan Commitment, Revolving Loans and
Term Loans and any Lender so deemed to have elected not to extend its Revolving
Loan Commitment, Revolving Loans and Term Loans being referred to as a
“Terminating Lender”). The election of any Lender to agree to a requested
extension shall not obligate any other Lender so to agree. For the avoidance of
doubt, each Lender shall only have the option either elect to or decline to
extend its Maturity Date for all of its Revolving Loan Commitment, Term Loans
and Revolving Loans.

(ii) If and only if Lenders holding at least 50% of the aggregate amount of
Revolving Loan Commitments and Term Loans on the date of the notice delivered by
the Borrowers pursuant to subparagraph (i) above (including Revolving Loan
Commitments and Term Loans of all Terminating Lenders on such date) shall have
agreed during the period referred to in such subparagraph (i) to extend the
Existing Maturity Date, then (A) the Maturity Date of the Lenders other than
Terminating Lenders (each, a “Continuing Lender” and collectively, the
“Continuing Lenders”) shall, subject to the other provisions of this Agreement,
be extended to the Requested Maturity Date, and as to such Lenders the term
“Maturity Date”, as used herein, shall on and after the date as of which the
requested extension is effective mean such Requested Maturity Date; provided
that if such date is not a Business Day, then such Requested Maturity Date shall
be the next preceding Business Day, (B) the Revolving Loan Commitments,
Revolving Loans and Term Loans of the Terminating Lenders shall continue until
the Existing Maturity Date, and shall then terminate (and the Total Revolving
Loan Commitment shall be permanently reduced by an amount equal to the aggregate
Revolving Loan Commitments of the Terminating Lenders on such date), and as to
the Terminating Lenders, the term “Maturity Date”, as used herein, shall
continue to mean the Existing Maturity Date and (C) on the Existing Maturity
Date, the amount of the participations held by each Revolving Lender in each
Letter of Credit then outstanding shall be adjusted automatically such that,
after giving effect to such adjustments, the Revolving Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Proportionate Shares.

(iii) In the event that the Maturity Date shall have been extended for the
Continuing Lenders in accordance with clause (ii) above and, in connection with
such extension, there are Terminating Lenders, the Borrowers may, at their own
expense, require any Terminating Lender to transfer and assign in whole or in
part, without recourse (in accordance with Section 9.4) all or part of its
interests, rights and obligations under this Agreement to an Assignee (which
Assignee may be another

 

34



--------------------------------------------------------------------------------

Lender, if another Lender accepts such assignment) that shall assume such
assigned obligations and that shall agree that its Revolving Loan Commitment and
Term Loan will have the Maturity Date in effect for Continuing Lenders pursuant
to clause (ii) above; provided, however, that (i) the Borrowers shall have
received a written consent of the Administrative Agent in the case of an
Assignee that is not a Lender (which consent shall not unreasonably be
withheld), (ii) the assigning Lender shall have received from the Borrowers or
such Assignee full payment in immediately available funds of the principal of
and interest accrued to the date of such payment on the Loans made by it
hereunder to the extent that such Loans are subject to such assignment, any fees
accrued on such Lender’s Revolving Loan Commitment to the date of such payment
and all other amounts owed to it hereunder (including any amounts that would be
payable to the assigning Lender pursuant to Section 2.13 if such assignment
were, instead, a prepayment of the Loans of such Lender) and (iii) no fee shall
be required pursuant to Section 9.4(d). Any such Assignee’s Maturity Date shall
be the Maturity Date in effect at the time of such assignment for the Continuing
Lenders. The Borrowers shall not have any right to require a Lender to assign
any part of its interests, rights and obligations under this Agreement pursuant
to this clause (iii) unless it has notified such Lender in writing of its
intention to require the assignment thereof at least ten days prior to the
proposed assignment date.

(iv) Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Maturity Date pursuant to this Section shall not be
effective with respect to any Lender unless:

(A) no Default shall have occurred and be continuing on the date of such
extension and after giving effect thereto; and

(B) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the
extension date (unless stated to relate to a specific earlier date, in which
case, such representations and warranties shall be true and correct in all
material respects (or if qualified by materiality or Material Adverse Effect, in
all respects) as of such earlier date).

(v) Conflicting Provisions. To the extent inconsistent, this Section shall
supersede any provisions in Section 2.15 or 9.2 to the contrary.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Revolving Loan Commitments; provided that (i) each reduction of the Revolving
Loan Commitments shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000 and (ii) the Borrowers shall not terminate or
reduce the Revolving Loan Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.8, (A) the sum of the
Effective Amount of all Revolving Loans, L/C Obligations and Swing Line Loans
then outstanding would exceed the Total Revolving Loan Commitment, (B) the Total
Revolving Loan Commitment would not be greater than or equal to zero, or (C) the
Revolving Loan Commitment of any Lender would not be greater than or equal to
zero.

 

35



--------------------------------------------------------------------------------

(c) The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under paragraph (b) of this
Section at least five Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Revolving Lenders of the contents thereof. Each notice
delivered by the Borrowers pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Loan Commitments
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers or the date of termination extended (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Loan
Commitments shall be permanent. Each reduction of the Revolving Loan Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Loan Commitments.

SECTION 2.7. Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Revolving Lender, on the Maturity Date, the unpaid principal amount of
each Revolving Loan of such Lender outstanding as of such date and all
Unreimbursed Amounts and (ii) to the Administrative Agent, for the account of
each Term Lender, on the Maturity Date, the unpaid principal amount of the Term
Loans as of such date. The Borrowers hereby further agree to pay interest on the
unpaid principal amount of the Loans, L/C Obligations and other interest bearing
obligations from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.10, Section 2.17, Section 2.18 or otherwise set forth in the Loan
Documents, or if no date is specified, on demand.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing each Loan made by such Lender and other amounts owing to
such Lender under the Loan Documents, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto and the L/C Obligations, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph (c) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans and L/C
Obligations in accordance with the terms of this Agreement.

SECTION 2.8. Prepayment of Loans.

(a) Optional Prepayment. The Borrowers shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 2.8(a)(i) and subject to Section 2.13.

 

36



--------------------------------------------------------------------------------

(i) The Borrowers shall notify the Administrative Agent by telephone (confirmed
by e-mail) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Loan Commitments as contemplated by Section 2.6,
then such notice of prepayment may be revoked or extended if such notice of
termination is revoked or extended in accordance with Section 2.6. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an aggregate amount that is an integral multiple
of, and not less than, $1,000,000, or, if less, the entire amount of such
Borrowing. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.10. Optional prepayments of the
Term Loans shall be applied to regular installments of principal due under the
Term Loans in inverse order of maturity.

(b) Mandatory Prepayment. The Borrowers shall prepay (or Cash Collateralize, as
applicable) the Loans, the L/C Obligations and other obligations of the
Borrowers under this Agreement and the other Loan Documents as follows:

(i) If, at any time, the Effective Amount of all Revolving Loans, Swing Line
Loans and L/C Obligations then outstanding exceeds the Total Revolving Loan
Commitment at such time, the Borrowers shall immediately (A) prepay the Swing
Line Loans in whole or to the extent Swing Line Loans in a sufficient amount are
then outstanding to eliminate such excess, in part, then (B) prepay the
Revolving Loans in whole or to the extent Revolving Loans in a sufficient amount
are then outstanding to eliminate such excess, in part, and then (C) Cash
Collateralize the L/C Obligations in an aggregate principal amount equal to any
remaining excess.

(ii) The Borrowers shall repay each Swing Line Loan on the earlier to occur of
(A) the second Swing Line Settlement Date occurring after such Swing Line Loan
is made and (B) the Maturity Date.

SECTION 2.9. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the ratable benefit of the Lenders commitment fees (collectively,
“Commitment Fees”), for the period from and including the Effective Date to the
Maturity Date, computed at the Applicable Margin times the average daily amount
of the Unused Commitment during the period from and including the date hereof to
but excluding the Maturity Date. Accrued Commitment Fees shall be payable in
arrears on each Quarterly Payment Date and on the date on which the Revolving
Loan Commitments terminate, commencing on the first such date to occur after the
date hereof. All Commitment Fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

37



--------------------------------------------------------------------------------

(b) The Borrowers agree to pay to the Lead Arranger and the Administrative Agent
the fees payable in the amounts and at the times set forth in the Fee Letters.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
Commitment Fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swing Line Loan) shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at a rate
per annum equal to the LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Notwithstanding the foregoing, (i) if any principal of or interest on any
Loan or L/C Obligations is not paid when due, or any fee or other amount payable
by the Borrowers under the Loan Documents is not paid when due and notice
thereof is given to the Borrowers, in each case, whether at stated maturity,
upon acceleration or otherwise and (ii) upon the occurrence and during the
continuance of an Event of Default described in clause (h) or (i) of Article
VII, such overdue amount (in the case of clause (i)) and all Obligations (in the
case of clause (ii)) shall bear interest, after as well as before judgment, at a
rate per annum equal to (A) in the case of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided above or (B) in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided above; provided
that (I) in the case of clause (i) above the additional interest accruing
hereunder shall accrue beginning on the date any such payment was due regardless
of when the notice contemplated under clause (i) was given to the Borrowers and
(II) in the case of clause (ii) above the additional interest accruing hereunder
shall accrue beginning on the first date of any such Event of Default described
in clause (h) or (i) of Article VII.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Loan Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion and
(iv) all accrued interest on the Revolving Loans and Term Loans shall be payable
on the Maturity Date.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day); provided that any Loan, Unreimbursed
Amount or L/C Borrowing that is paid on the same day it is made or otherwise
arises shall bear interest for one day. The applicable Alternate Base Rate or
LIBOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

38



--------------------------------------------------------------------------------

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBOR
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers by
telephone or e-mail and the Lenders by telephone, e-mail or telecopy, in each
case, as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.12. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or any
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrowers will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

39



--------------------------------------------------------------------------------

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrowers and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice is permitted to be revocable
or extendable under Section 2.8(b) and is revoked or extended in accordance
herewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrowers pursuant to Section 2.16, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. The loss to any Lender attributable to any such event shall be deemed to
be equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the LIBOR Rate for such
Interest Period, over (ii) the amount of interest that such Lender would earn on
such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an Affiliate of such Lender) for dollar deposits from other banks in
the eurodollar market at the commencement of such period. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrowers and shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

40



--------------------------------------------------------------------------------

SECTION 2.14. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all such required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent or Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Without duplication of Section 2.14(a), the Borrowers shall indemnify the
Administrative Agent and each Lender within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrowers hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14), and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability, setting forth in reasonable detail the
circumstances giving rise thereto and the calculations used to determine such
amount, delivered to the Borrowers by a Lender or by the Administrative Agent on
its own behalf or on behalf of a Lender shall be conclusive absent manifest
error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrowers are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrowers (with a copy to the
Administrative Agent), on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, and at the time or times prescribed by
applicable law or reasonably requested by the Borrowers, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Each Lender shall promptly notify the Borrowers and the Administrative Agent of
any change in circumstances of which it has knowledge which would modify
adversely or render invalid any such claimed exemption or reduction. Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable: (i) duly completed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of

 

41



--------------------------------------------------------------------------------

an income tax treaty to which the United States is a party, (ii) duly completed
copies of Internal Revenue Service Form W-8ECI, (iii) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate to the effect that such Foreign
Lender is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (2) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or (iv) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers to
determine the withholding or deduction required to be made.

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation as is prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for a Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.14(f), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(g) Each U.S. Lender shall deliver to the Borrowers and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrowers or the
Administrative Agent) duly completed originals of Internal Revenue Service Form
W-9 (or any successor form) certifying that such U.S. Lender is entitled to an
exemption from U.S. backup withholding tax.

(h) If the Administrative Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrowers, net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Nothing contained
in this Section 2.14 shall require the Administrative Agent or any Lender to
make available any of its tax returns (or any other information relating to its
taxes which it deems to be confidential).

(i) Each Lender shall use reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions) to select a jurisdiction for its
applicable lending office or change the jurisdiction of its applicable lending
office, as the case may be, so as to avoid the imposition of any Indemnified
Taxes or Other Taxes or to eliminate or reduce the payment of any additional
sums under this Section 2.14; provided that no such selection or change of the
jurisdiction for its applicable lending office shall be made if, in the
reasonable judgment of such Lender, such selection or change would be materially
disadvantageous to such Lender.

 

42



--------------------------------------------------------------------------------

SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or under Section 2.12, 2.13 or 2.14, or
otherwise) prior to 1:00 p.m. on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at the address set forth in Section 9.1 except that payments
pursuant to Sections 2.12, 2.13, 2.14 and 9.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or the participations in L/C Obligations or in Swing Line Loans held
by it, resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans or participations in L/C Obligations or Swing Line
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans and participations in L/C
Obligations and Swing Line Loans of other Lenders of the same Class to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders of the same Class ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in L/C Obligations and Swing Line Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (including the application of funds provided for under Section 2.20(b)
arising from the existence of a Defaulting Lender) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participation in L/C Obligations or Swing Line Loans to any
Assignee or Participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrowers consent to the foregoing and agree, to the extent the Borrowers
may effectively do so under

 

43



--------------------------------------------------------------------------------

applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers’ rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.4(b) or 2.15(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.12, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.

(b) If (i) any Lender requests compensation under Section 2.12, (ii) the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
(iii) any Lender defaults in its obligation to fund Loans hereunder, (iv) any
Lender refuses to approve any proposed amendment, modification, supplement,
extension, termination, consent or waiver with respect to any Loan Document
which requires the approval of all Lenders under Section 9.2 and which has been
approved by the Required Lenders, or (v) any Lender is a Defaulting Lender or a
Downgraded Lender, then in any such case the Borrowers may, at their sole
expense and effort, upon notice to any such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.4), all its interests,
rights and obligations under this Agreement to an Assignee that shall assume
such obligations (which Assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) the Assignee shall be reasonably satisfactory to
the Administrative Agent if the Assignee is not another Lender, (B) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in L/C Obligations and Swing Line

 

44



--------------------------------------------------------------------------------

Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the Assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments,
(D) such assignment does not conflict with applicable Governmental Rules and
(E) in the case of any such assignment resulting from such Lender’s refusal to
approve any matter described in clause (iv) of this Section 2.16(b), the
assignee shall be deemed to have approved such matter(s). A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply and the
Borrowers have not already arranged in writing for one or more replacement
Lenders and any each such potential replacement Lender has not yet agreed in
writing to be a replacement Lender with no conditions other than the execution
and delivery of an Assignment and Acceptance.

SECTION 2.17. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) On the terms and subject to the conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.17, (1) from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in dollars for the account of a Borrower in support of
the obligations of such Borrower, and to amend or renew Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drafts under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit; provided that the L/C
Issuer shall not be obligated to make any L/C Credit Extension with respect to
any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
would exceed the Total Revolving Loan Commitment at such time, (y) the aggregate
Effective Amount of the Revolving Loans of any Revolving Lender, plus such
Revolving Lender’s Total Lender Risk Participation would exceed such Lender’s
Revolving Loan Commitment, or (z) the Effective Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Each Letter of Credit shall be in a
form acceptable to the L/C Issuer. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from

 

45



--------------------------------------------------------------------------------

any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

(B) subject to Section 2.17(b)(iii), in the case of any Letter of Credit, the
expiry date of such requested Letter of Credit would occur later than twelve
months after the date of issuance or last renewal unless the Required Lenders
have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer or the terms and conditions of the applicable Letter of Credit
Application;

(E) such Letter of Credit is in a face amount less than $100,000, or denominated
in a currency other than dollars; or

(F) a default of any Lender’s obligations to fund under Section 2.17(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into arrangements satisfactory to the L/C Issuer with the
Borrowers or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrowers.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 1:00 p.m., at least three Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole and reasonable discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application

 

46



--------------------------------------------------------------------------------

shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which date shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the account party thereunder, and (H) such other matters as the
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which date shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrowers and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Revolving Proportionate Share times the amount of such Letter
of Credit; provided, however that the amount of such Lender’s participation
shall be adjusted in the manner set forth in Section 2.20(d). The Administrative
Agent shall promptly notify each Lender upon the issuance of a Letter of Credit.

(iii) If the Borrowers so request in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit the L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrowers shall not be required to make a specific request
to the L/C Issuer for any such renewal. Once an Evergreen Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the renewal of such Letter of Credit at
any time to a date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such renewal if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof, or (B) it has received notice
(which may be by

 

47



--------------------------------------------------------------------------------

telephone or in writing) on or before the Business Day immediately preceding the
Nonrenewal Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such renewal or (2) from the Administrative
Agent, any Lender or the Borrowers that one or more of the applicable conditions
specified in Section 4.2 is not then satisfied. Notwithstanding anything to the
contrary contained herein, the L/C Issuer shall have no obligation to permit the
renewal of any Evergreen Letter of Credit at any time.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrowers and the Administrative Agent of the amount to be paid by the L/C
Issuer as a result of such drawing and the date on which payment is to be made
by the L/C Issuer to the beneficiary of such Letter of Credit in respect of such
drawing. Not later than 1:00 p.m., on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date of payment, an “Honor Date”), the
Borrowers shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing. If the Borrowers fail to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
L/C Risk Participation with respect thereto. In such event, the Borrowers shall
be deemed to have requested an ABR Loan to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.2 for the principal amount of ABR Loans, but
subject to the amount of the unutilized portion of the Total Revolving Loan
Commitment and the conditions set forth in Section 4.2 (other than the delivery
of a Borrowing Request). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.17(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender (including the Revolving Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.17(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Revolving Proportionate Share of the
Unreimbursed Amount not later than 12:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.17(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made an ABR Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

48



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan because the conditions set forth in Section 4.2 cannot be
satisfied or for any other reason, the Borrowers shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate
applicable to Revolving Loans upon the occurrence and during the continuance of
an Event of Default. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.17(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.17.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.17(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
L/C Risk Participation with respect thereto shall be solely for the account of
the L/C Issuer. For the avoidance of doubt, interest shall accrue beginning on
the Honor Date for any such unreimbursed draw under a Letter of Credit.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for, or participate in, amounts drawn under Letters
of Credit, as contemplated by this Section 2.17(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the L/C Issuer, the Borrowers or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or Event
of Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. Any such reimbursement shall not relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.17(c) by
the time specified in Section 2.17(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (vi) shall be conclusive absent manifest error.

 

49



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.17(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrowers or
otherwise), including proceeds of cash collateral applied thereto by the
Administrative Agent or any payment of interest thereon, the Administrative
Agent will distribute to such Revolving Lender a portion of such payment
allocable to such Revolving Lender’s L/C Risk Participation with respect to such
Letter of Credit in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.17(c)(i) is required to be returned, each
Revolving Lender shall pay to the Administrative Agent for the account of the
L/C Issuer a portion of such payment allocable to such Revolving Lender’s L/C
Risk Participation with respect to such Letter of Credit on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
the other Loan Documents under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrowers in respect of any Letter of
Credit or any other amendment or waiver of, or any consent to departure from,
all or any of the Loan Documents;

(iii) the existence of any claim, counterclaim, set-off, defense or other right
that a Borrower or any other Person may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iv) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

50



--------------------------------------------------------------------------------

(v) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers.

The Borrowers’ unconditional obligation to reimburse the L/C Issuer as set forth
above is not in limitation of any rights or claims the Borrowers may have
against the L/C Issuer or any other Person for payment under a Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit or failure to pay upon presentation of a
draft or certificate that strictly complies with the terms of such Letter of
Credit.

(f) Role of L/C Issuer. Each of the Borrowers and the Revolving Lenders agrees
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Neither the
Administrative Agent nor the L/C Issuer nor any of their respective Affiliates,
directors, officers, employees, agents or advisors nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Revolving Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. Neither the Administrative Agent nor the L/C Issuer nor any of their
respective Affiliates, directors, officers, employees, agents or advisors nor
any of the correspondents, participants or assignees of the L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.17(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers arising from the L/C Issuer’s gross negligence or
willful misconduct or the L/C Issuer’s failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the

 

51



--------------------------------------------------------------------------------

terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Administrative Agent, if, as of the Maturity Date,
any Letter of Credit may for any reason remains outstanding and partially or
wholly undrawn, the Borrowers shall immediately Cash Collateralize the
outstanding L/C Obligations in an amount equal to 100% of the then Effective
Amount of the L/C Obligations.

(ii) Subject to Section 2.20(e), if at any time during which one or more Letters
of Credit are outstanding, any Lender is at such time a Defaulting Lender, then
no later than five (5) Business Days of written demand thereof from the L/C
Issuer the Borrowers shall provide the Administrative Agent with cash collateral
or similar security satisfactory to the L/C Issuer (in its sole discretion) in
respect of such Defaulting Lender’s obligation to fund under Section 2.17(c) in
an amount not less than the aggregate amount of such obligations (after giving
effect to Section 2.20(d)). If at any time the Administrative Agent determines
that any funds held as cash collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate L/C Obligations in respect of such Defaulting
Lender, the Borrowers will, promptly upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited as cash
collateral, an amount equal to the excess of (x) such aggregate L/C Obligations
over (y) the total amount of funds, if any, then held as cash collateral that
the Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any for which funds are on deposit as cash
collateral, such funds shall be applied, to the extent permitted under
applicable Governmental Rules, to reimburse the L/C Issuer.

(iii) The Borrowers hereby grant the Administrative Agent, for the benefit of
the L/C Issuer and the Lenders, a Lien on all such cash and deposit account
balances described in the definition of “Cash Collateralize” and all other cash
collateral described in this Section 2.17(g) as security for the L/C
Obligations. Cash collateral shall be maintained in segregated, blocked,
interest bearing deposit accounts with the Administrative Agent or other
institutions satisfactory to it. Such accounts must be the subject of control
agreements pursuant to which the Administrative Agent has “control” as such term
is used in the Uniform Commercial Code, sufficient to perfect on a first
priority basis a security interest in such cash collateral. The Lien held by the
Administrative Agent in such cash collateral to secure the L/C Obligations shall
be released upon the satisfaction of each of the following conditions: (a) no
Letters of Credit shall be outstanding, (b) all L/C Obligations shall have been
repaid in full and (c) no Default shall have occurred and be continuing.

 

52



--------------------------------------------------------------------------------

(h) Applicability of ISP 98. Unless otherwise expressly agreed by the L/C Issuer
and the Borrowers when a Letter of Credit is issued, the rules of the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay, to the Administrative Agent
for the account of each Revolving Lender in accordance with its L/C Risk
Participation in each Letter of Credit, a Letter of Credit fee for each such
Letter of Credit for the period from the date of issuance of such Letter of
Credit until the expiry thereof, at a per annum rate equal to the Applicable
Margin for Eurodollar Loans multiplied by the actual daily maximum amount
available to be drawn under such Letter of Credit, provided that if the
Borrowers have Cash Collateralized any portion of a Defaulting Lender’s
obligations to fund under any Letter of Credit pursuant to Section 2.17(g), the
Borrowers shall not be required to pay any fees to such Defaulting Lender during
the period such Defaulting Lender’s obligations are Cash Collateralized. Such
fee for each Letter of Credit shall be due and payable quarterly in arrears on
each Quarterly Payment Date, commencing with the first such date to occur after
the issuance of such Letter of Credit, and on the Maturity Date. Each such fee,
when due, shall be fully earned and when paid, shall be non-refundable. All
letter of credit fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee in an amount with respect to each Letter of Credit equal to
0.125% per annum multiplied by the face amount of such Letter of Credit, due and
payable quarterly in arrears on each Quarterly Payment Date, commencing with the
first such date to occur after the issuance of such Letter of Credit, and on the
Maturity Date; provided, that in the case of an increase in the amount of a
Letter of Credit after the issuance thereof, such fronting fee shall be payable
only on the increased amount thereof. In addition, the Borrowers shall pay
directly to the L/C Issuer for its own account the customary, issuance,
presentation, amendment, negotiation and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such fees and charges are due and payable on demand
and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

SECTION 2.18. Swing Line.

(a) The Swing Line. On the terms and subject to the conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
in dollars to the Borrowers from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Effective Amount of Revolving Loans of the
Swing Line Lender in its capacity as a Revolving

 

53



--------------------------------------------------------------------------------

Lender of Revolving Loans, may exceed the amount of such Revolving Lender’s
Revolving Loan Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the aggregate Effective Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations shall not exceed the Total Revolving Loan
Commitment at such time, and (ii) the aggregate Effective Amount of the
Revolving Loans of any Revolving Lender (other than the Swing Line Lender) at
such time, plus such Lender’s Total Lender Risk Participation at such time shall
not exceed such Revolving Lender’s Revolving Loan Commitment, and provided,
further, that the Swing Line Lender shall not make any Swing Line Loan to
refinance an outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.18, prepay under Section 2.8, and reborrow under this
Section 2.18. Each Swing Line Loan shall be an ABR Loan. Immediately upon the
making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Revolving Proportionate Share times the amount of such
Swing Line Loan; provided, however that the amount of such Lender’s risk
participation shall be adjusted in the manner set forth in Section 2.20(d).
Furthermore, subject to Section 2.20(e), before making any Swing Line Loans (if
at such time any Lender is a Defaulting Lender), the Swing Line Lender may
condition the provision of such Swing Line Loans on its receipt of cash
collateral or similar security satisfactory to the Swing Line Lender (in its
sole discretion) from the Borrowers in respect of such Defaulting Lender’s risk
participation in such Swing Line Loans as set forth below (as adjusted pursuant
to Section 2.20(d)). The Borrowers hereby grant to the Administrative Agent, for
the benefit of the Swing Line Lender, a security interest in all such cash
collateral and all proceeds of the foregoing. Cash collateral shall be
maintained in segregated, blocked, interest bearing deposit accounts with the
Administrative Agent or other institutions satisfactory to it. Such accounts
must be the subject of control agreements pursuant to which the Administrative
Agent has “control” as such term is used in the Uniform Commercial Code,
sufficient to perfect on a first priority basis a security interest in such cash
collateral. If at any time the Administrative Agent determines that any funds
held as cash collateral are subject to any right or claim of any Person other
than the Administrative Agent or that the total amount of such funds is less
than the aggregate risk participation of such Defaulting Lender in the relevant
Swing Line Loan, the Borrowers will, promptly upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
cash collateral, an amount equal to the excess of (x) such aggregate risk
participation over (y) the total amount of funds, if any, then held as cash
collateral that the Administrative Agent determines to be free and clear of any
such right and claim. At such times there are Swing Line Loans outstanding for
which funds are on deposit as cash collateral, such funds shall be applied as
and when determined by the Swing Line Lender, to the extent permitted under
applicable Governmental Rules, to reimburse and otherwise pay the applicable
obligations owing to the Swing Line Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowers’ irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m., on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
amount shall be a minimum amount of $100,000 or an integral multiple of $25,000
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by the
delivery to

 

54



--------------------------------------------------------------------------------

the Swing Line Lender and the Administrative Agent of a written Notice of Swing
Line Borrowing, appropriately completed and signed by a Responsible Officer of
the Borrowers, which notice may be delivered by telecopy or e-mail. Promptly
after receipt by the Swing Line Lender of any telephonic Notice of Swing Line
Borrowing, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Notice of Swing Line Borrowing and, if not, the Swing Line Lender will notify
the Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 4:00 p.m., on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.18(a), or (B) that one or more of the applicable conditions specified
in Section 4.2 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:30 p.m., on the borrowing
date specified in such Notice of Swing Line Borrowing, make the amount of its
Swing Line Loan available to the Borrowers at its office by crediting the
account of the Borrowers on the books of the Swing Line Lender in immediately
available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably requests the Swing
Line Lender to act on its behalf for such purpose), under this subsection (c),
that each Revolving Lender make an ABR Loan in an amount equal to the amount of
such Revolving Lender’s Swing Line Risk Participation with respect to the Swing
Line Loans then outstanding. Such request shall be made in accordance with the
requirements of Article II, without regard to the minimum and multiples
specified therein for the principal amount of ABR Loans, but subject to the
unutilized portion of the Total Revolving Loan Commitment and the conditions set
forth in Section 4.2. The Swing Line Lender shall furnish the Borrowers with a
copy of the applicable Borrowing Request promptly after delivering such notice
to the Administrative Agent. Each Revolving Lender shall make an amount equal to
its Swing Line Risk Participation in the amount specified in such Borrowing
Request available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than 12:00 p.m., on the day specified in such Borrowing Request for
Revolving Loans, whereupon, subject to Section 2.18(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made an ABR Loan to
the Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii) If for any reason any Revolving Loan cannot be requested in accordance with
Section 2.18(c)(i) or any Swing Line Loan cannot be refinanced by such a
Revolving Loan, the Borrowing Request for Revolving Loans submitted by the Swing
Line Lender shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Lenders fund the amount of its Swing Line Risk Participation in
the relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.18(c)(i) shall be deemed payment in respect of such Swing Line Risk
Participation.

 

55



--------------------------------------------------------------------------------

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.18(c) by the time specified in Section 2.18(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Effective Rate from time to time in effect. A certificate of
the Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund Swing Line Risk Participations in Swing Line Loans pursuant to this
Section 2.18(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
Any such purchase of participations shall not relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a Swing Line
Risk Participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender an amount equal to such Revolving Lender’s Swing Line
Risk Participation with respect thereto (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s Swing Line Risk Participation was outstanding and funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Revolving Lender shall pay to the Swing Line Lender the amount of
such Revolving Lender’s Swing Line Risk Participation with respect thereto on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Effective Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (i) the Alternate Base Rate plus the
Applicable Margin for ABR Loans minus (ii) the then applicable Commitment Fees
percentage determined pursuant to the pricing

 

56



--------------------------------------------------------------------------------

grid set forth in the definition of “Applicable Margin.” The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans. Until each Revolving Lender funds its Swing Line Risk Participation
pursuant to this Section 2.18 to refinance such Revolving Lender’s Swing Line
Risk Participation with respect to any Swing Line Loan, interest in respect of
such Swing Line Risk Participation shall be solely for the account of the Swing
Line Lender. The Borrowers shall pay accrued interest on the unpaid principal
amount of each Swing Line Loan on each Quarterly Payment Date and at maturity.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

SECTION 2.19. Notes.

(a) Revolving Loan Notes. Upon the request of a Revolving Lender, such Revolving
Lender’s Revolving Loans shall be evidenced by a promissory note substantially
in the form of Exhibit E (individually, a “Revolving Loan Note”) which note
shall be (i) payable to such Lender, (ii) in the amount of such Lender’s
Revolving Loan Commitment, (iii) dated the Effective Date (or such other date
acceptable to such Revolving Lender) and (iv) otherwise appropriately completed.
The Borrowers authorize each Lender to record on the schedule annexed to such
Lender’s Revolving Loan Note the date and amount of each Revolving Loan made by
such Lender and of each payment or prepayment of principal thereon made by the
Borrowers, and agrees that all such notations shall be prima facie evidence of
the Loans, payments or prepayments noted thereon; provided, however, that any
failure by a Lender to make, or any error by any Lender in making, any such
notation shall not affect the Borrowers’ Loans and other obligations under the
Loan Documents. The Borrowers further authorize each Lender to attach to and
make a part of such Lender’s Revolving Loan Note continuations of the schedule
attached thereto as necessary. If, because any Lender designates separate
applicable lending offices for ABR Loans and Eurodollar Loans, such Lender
requests that separate promissory notes be executed to evidence separately such
Revolving Loans, then each such note shall be substantially in the form of
Exhibit E, mutatis mutandis to reflect such division, and shall be (A) payable
to such Lender, (B) in the amount of such Lender’s Revolving Loan Commitment,
(C) dated the Effective Date and (D) otherwise appropriately completed. Such
notes shall, collectively, constitute a Revolving Loan Note.

(b) Term Loan Notes. Upon the request of a Term Lender, such Term Lender’s Term
Loan shall be evidenced by a promissory note substantially in the form of
Exhibit F (individually, a “Term Loan Note”) which note shall be (i) payable to
the order of such Term Lender, (ii) in the aggregate amount of such Term
Lender’s Term Loan(s), (iii) dated the Effective Date (or such other date
acceptable to such Term Lender) and (iv) otherwise appropriately completed. If,
because any Term Lender designates separate Applicable Lending Offices for ABR
Loans and Eurodollar Loans, such Term Lender requests that separate promissory
notes be executed to evidence separately such Term Loans, then each such note
shall be substantially in the form of Exhibit F, mutatis mutandis to reflect
such division, and shall be (w) payable to the order of such Term Lender, (x) in
the amount of such Term Lender’s Term Loan, (y) dated the Effective Date (or
such other date acceptable to such Term Lender) and (z) otherwise appropriately
completed. Such notes shall, collectively, constitute a Term Loan Note.

 

57



--------------------------------------------------------------------------------

(c) Swing Line Notes. Upon the request of the Swing Line Lender the Swing Line
Loans shall be evidenced by a promissory note substantially in the form of
Exhibit G (individually, a “Swing Line Note”) which note shall be (i) payable to
the Swing Line Lender, (ii) in the amount of the Swing Line Lender’s Swing Line
Loans, (iii) dated the Effective Date (or such other date acceptable to the
Swing Line Lender) and (iv) otherwise appropriately completed.

SECTION 2.20. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and in the
last sentence of Section 9.2(b).

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, upon acceleration or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of such Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement as determined by the
Administrative Agent; fifth, as the Borrowers may request and if so agreed by
the Administrative Agent, to be held in a deposit account and released in order
to satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.20(b)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

58



--------------------------------------------------------------------------------

(c) Certain Fees. The Defaulting Lender (i) shall not be entitled to receive any
Commitment Fee under Section 2.9(a) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fees
that otherwise would have been required to have been paid to that Defaulting
Lender) and (ii) shall be limited in its right to receive Letter of Credit fees
as provided in Section 2.17(i).

(d) Reallocation of Participations. All or any part of such Defaulting Lender’s
Revolving Proportionate Share of the Effective Amount of L/C Obligations and
Swing Line Loans shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the non-Defaulting Lenders in accordance
with their respective Revolving Proportionate Shares (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (i) the
conditions set forth in Section 4.2 are satisfied at such time (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at the time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (ii) such reallocation does not
cause the sum of (A) the Effective Amount of all Revolving Loans made by such
Revolving Lender outstanding at such time and (B) such Revolving Lender’s Total
Lender Risk Participation at such time to exceed such Revolving Lender’s
Revolving Loan Commitment at such time.

(e) Cash Collateral by Borrowers. If the reallocation described in clause
(d) above cannot, or can only partially, be effected, the Borrowers shall,
without prejudice to any right or remedy available to it hereunder or under law,
no later than five (5) Business Days following notice by the Administrative
Agent, Cash Collateralize such Defaulting Lender’s Revolving Proportionate Share
of the Effective Amount of L/C Obligations and Swing Line Loans (after giving
effect to any partial reallocation pursuant to clause (iv) above) in accordance
with the procedures set forth in Sections 2.17(g) and 2.18(a), as applicable,
for so long as such L/C Obligations or Swing Line Loans are outstanding.

(f) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Revolving Proportionate
Shares (without giving effect to Section 2.20(d)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

 

59



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Borrowers represent and warrant to the Lenders that:

SECTION 3.1. Organization; Powers. Each of the Borrowers and their respective
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.2. Authorization; Enforceability. The Transactions are within each
Borrower’s organizational powers and have been duly authorized by all necessary
organizational action and, if required, action by its partners. Each of this
Agreement and any other documents executed and delivered in connection with the
Transactions has been duly executed and delivered by each Borrower and
constitutes a legal, valid and binding obligation of each Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.3. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation other than violations which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, (c) will not
violate the charter, by-laws, articles, limited liability company agreement,
limited partnership agreement or other organizational documents of any Borrower
or any Subsidiary or any order of any Governmental Authority, (d) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Borrower or any Subsidiary or the assets of any
Borrower or any Subsidiary other than violations or defaults which, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, (e) will not give rise to a right under any indenture, agreement or
other instrument binding upon any Borrower or any Subsidiary or upon the assets
of any Borrower or any Subsidiary to require any material payment to be made by
any Borrower or any Subsidiary, and (f) will not result in the creation or
imposition of any Lien on any asset of any Borrower or any Subsidiary.

SECTION 3.4. Financial Condition; No Material Adverse Change. (a) The Borrowers
have heretofore furnished to the Lenders combined consolidated statements of
financial condition and statements of income, unitholders’ capital and cash
flows (or their predecessor’s consolidated statements) as of and for the fiscal
years ended December 31, 2011, 2012 and 2013, reported on by
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrowers and their respective
consolidated Subsidiaries (or their predecessor and its consolidated
subsidiaries) as of such dates and for such periods on a combined basis in
accordance with GAAP, subject to year-end audit adjustments.

 

60



--------------------------------------------------------------------------------

(b) From December 31, 2013 to the Effective Date, there has been no event,
development or circumstance that has had or would reasonably be expected to have
a Material Adverse Effect.

SECTION 3.5. Properties. (a) Each of the Borrowers and their respective
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business and none of such property is
subject to any Lien except as permitted by Section 6.2.

(b) Each of the Borrowers and their respective Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by each of the Borrowers
and their respective Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.6. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrowers, threatened against or
affecting any Borrower or any of their respective Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that arises from this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, none of the Borrowers or any of their
respective Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.7. Compliance with Laws and Agreements. Each of the Borrowers and
their respective Subsidiaries is in compliance with all Requirements of Law and
Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.8. Investment and Holding Company Status. (a) None of the Borrowers or
any of their respective Subsidiaries is an “investment company”, or a company
“controlled” by an “investment company”, each as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended. Except for net
capital and other requirements imposed on registered broker-dealers, none of the
Borrowers or any of their respective Subsidiaries is subject to any regulation
under any Requirement of Law (other than Regulation X of the Board) that limits
its ability to incur Indebtedness.

 

61



--------------------------------------------------------------------------------

(b) Each of the Borrowers and their respective Subsidiaries that is engaged in
investment advisory or investment management activities is, and at all times
will be, duly registered as an investment adviser if and to the extent required
under the Investment Advisers Act of 1940, as amended; and each Subsidiary of a
Borrower which is engaged in broker-dealer business is, and at all times will
be, duly registered as a broker-dealer if and to the extent required under the
Securities Exchange Act of 1934, as amended, and, as and to the extent required,
is, and at all times will be, a member in good standing of the National
Association of Securities Dealers, Inc.

SECTION 3.9. Taxes. Each of the Borrowers and their respective Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it when due and payable, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which each of the Borrowers or
such Subsidiary, as applicable, has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or (b) to the extent that the
failure to so file and/or pay could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $5,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.

SECTION 3.11. Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or the other Loan Documents or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of such
preparation.

 

62



--------------------------------------------------------------------------------

SECTION 3.12. No Default. None of the Borrowers or any of their respective
Subsidiaries is in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.

SECTION 3.13. Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrowers in writing from time to time after the Effective Date,
(a) Schedule 3.13 sets forth the name and jurisdiction of incorporation,
organization or formation of each Subsidiary and the name of the Borrower or
other Subsidiary that is the parent of such Subsidiary and the percentage of
such Subsidiary owned directly or indirectly by such parent and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options or restricted stock granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of any Borrower or any Subsidiary.

SECTION 3.14. Federal Regulations. No part of the proceeds of any Loans or
Letters of Credit will be used for “buying” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U as
now and from time to time hereafter in effect in any manner that violates the
provisions of the Regulations of the Board or for any other purpose that
violates the provisions of the Regulations of the Board. The Borrowers are not
engaged in the business of extending credit to others for the purpose of
“buying” or “carrying” “margin stock”. If requested by any Lender or the
Administrative Agent, each Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U. Not more than 25% of the consolidated assets of the Borrowers and
their respective Subsidiaries (excluding treasury shares) and not more than 25%
of the unconsolidated assets of each Borrower consists of “margin stock” under
Regulation U as now and from time to time hereafter in effect.

SECTION 3.15. No Burdensome Restrictions. No Requirement of Law or Contractual
Obligation of any Borrower would reasonably be expected to have a Material
Adverse Effect.

SECTION 3.16. Foreign Assets Control, Etc.

(a) None of the Borrowers nor their respective Subsidiaries, officers,
directors, employees, or, to such Borrower’s knowledge, agents (i) is, or is
controlled by, a Designated Person; (ii) has received funds or other property
from a Designated Person; or (iii) is in breach of or is the subject of any
action or investigation under any Anti-Terrorism Law. None of the Borrowers nor
their respective Subsidiaries, officers, directors, employees, or, to such
Borrower’s knowledge, agents, engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any Designated Person.
To the extent applicable, each of the Borrowers and their respective
subsidiaries is in compliance, in all material respects, with the Patriot Act.
Each Borrower has taken and has caused its Subsidiaries to take reasonable
measures to ensure compliance with the Anti-Terrorism Laws.

 

63



--------------------------------------------------------------------------------

(b) No portion of the proceeds of any Loan, L/C Credit Extension or other credit
made hereunder has been or will be used, directly or indirectly in violation of
any Anti-Terrorism Law. No portion of the proceeds of any Loan, L/C Credit
Extension or other credit made hereunder has been or will be used, directly or
indirectly for, and no fee, commission, rebate or other value has been or will
be paid to, or for the benefit of, any governmental official, political party,
official of a political party or any other Person acting in an official capacity
in violation of any Governmental Rule, including the U.S. Foreign Corrupt
Practices Act of 1977, as amended.

SECTION 3.17. Obligations to Rank Pari Passu. The Indebtedness created under the
Loan Documents constitutes unsecured obligations of the Borrowers ranking pari
passu with all other present and future unsecured Indebtedness of the Borrowers
that is not by its terms subordinate or junior in rank to any other Indebtedness
of the Borrowers.

ARTICLE IV.

CONDITIONS

SECTION 4.1. Effective Date. The obligations of the Lenders to make Loans and
the obligation of the L/C Issuer to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.2):

(a) Principal Loan Documents. The Administrative Agent (and if applicable, the
L/C Issuer or the Swing Line Lender) shall have received:

(i) this Agreement, duly executed by the Borrowers and each Lender;

(ii) a Revolving Loan Note in favor of each Revolving Lender requesting such a
Note;

(iii) a Term Loan Note in favor of each Term Lender requesting such a Note; and

(iv) a Swing Line Note in favor of the Swing Line Lender.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Munger, Tolles & Olson LLP, special counsel for the Borrowers,
substantially in the form of Exhibit B, and covering such other matters relating
to the Borrowers, this Agreement or the Transactions as the Required Lenders
shall reasonably request. The Borrowers hereby request such counsel to deliver
such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent.

(d) The Administrative Agent shall have received a certificate from each
Borrower, dated the Effective Date and signed by a Responsible Officer of such
Borrower, (i) confirming compliance with the conditions set forth in paragraphs
(b) and (c) of Section 4.2 and (ii) setting forth the Debt Ratings as of the
Effective Date.

 

64



--------------------------------------------------------------------------------

(e) The Administrative Agent, the Lenders and the Lead Arranger shall have
received (i) to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder and (ii) all fees payable to the Lead Arranger pursuant to the Fee
Letter.

(f) All governmental and third party approvals reasonably necessary in
connection with the continuing operations of the Borrowers and their respective
Subsidiaries and the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any Governmental
Authority that would restrain, prevent or otherwise impose adverse conditions on
the financing contemplated hereby.

(g) The Lenders shall have received (i) audited consolidated financial
statements of the Borrowers (or their predecessor) for the 2011, 2012 and 2013
fiscal years and (ii) unaudited interim consolidated financial statements of the
Borrowers for each quarterly period ended subsequent to the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lenders,
reflect any material adverse change in the consolidated financial condition of
any Borrower as reflected in the financial statements furnished to the Lenders.

(h) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all amounts outstanding, if any, under the Existing
Credit Agreement have been repaid in full as of the Effective Date and such
agreement and the commitments thereunder have been terminated.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.2. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing or any L/C Credit Extension (including its initial
Loan) is subject to the satisfaction of the following conditions:

(a) The Borrowers shall have delivered to the Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender, a Borrowing Request, a
Notice of Swing Line Borrowing, Letter of Credit Application or Interest
Election Request, as the case may be, for such extension of credit in accordance
with this Agreement;

(b) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such Borrowing or L/C Credit Extension (unless stated to relate to a specific
earlier date, in which case, such representations and warranties shall be true
and correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date); and

 

65



--------------------------------------------------------------------------------

(c) At the time of and immediately after giving effect to such Borrowing or L/C
Credit Extension, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and L/C Credit Extension shall be deemed to constitute a
representation and warranty by the Borrowers on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, L/C Obligation and all fees payable hereunder shall have
been paid in full, the Borrowers covenant and agree with the Lenders that:

SECTION 5.1. Financial Statements and Other Information. The Borrowers will
furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements—GAAP. within 90 days after the end of each
fiscal year of the Borrowers, an audited combined consolidated statement of
financial condition and related statements of operations, unitholders’ capital
and cash flows of the Borrowers and their respective consolidated Subsidiaries
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year (or for the Borrowers’
predecessor’s previous fiscal year), all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing to
the effect that such combined consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrowers and their respective consolidated Subsidiaries on a combined basis
in accordance with GAAP consistently applied, (B) copies of such accountants’
unqualified opinion and (C) to the extent delivered, management letters from
such accountants in connection with all such combined consolidated financial
statements;

(b) Quarterly Financial Statements—GAAP. within 60 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrowers, a combined
consolidated statement of financial condition and related statements of
operations, unitholders’ capital and cash flows of the Borrowers and their
respective consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the statement of financial condition, as of the end of) the
previous fiscal year (or for the Borrowers’ predecessor’s previous fiscal year),
all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrowers and their respective consolidated Subsidiaries on a combined basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments;

(c) Compliance Certificate. concurrently with any delivery of financial
statements under clause (a) or (b) above, a compliance certificate of a
Financial Officer of each of the Borrowers substantially in the form of Exhibit
H (i) certifying as to whether a Default or Event of Default has occurred and,
if a Default or Event of Default has occurred, specifying the details

 

66



--------------------------------------------------------------------------------

thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.8, (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.4 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate and
(iv) certifying as to the then current Debt Ratings;

(d) Governmental Filings. within three days after the same are filed, notice by
electronic mail of the filing by OCG with the SEC of any periodic reports or
current reports made pursuant to the Securities Exchange Act of 1934;

(e) Assets Under Management. within 45 days after the end of each fiscal quarter
of the Borrowers a schedule of the Assets Under Management on the last day of
such quarter, substantially in the form of Exhibit C;

(f) Fund or Strategy Information. without undue delay following the availability
thereof, copies of quarterly letters provided to the limited partners of the
meaningful active investment funds managed by any Borrower or Subsidiary;
provided that the Borrowers shall only be required to furnish such letters
(i) to the extent that, and at such times as, such letters are required to be
furnished by the governing documents of such investment funds; (ii) for so long
as such letters continue to be prepared pursuant to the Borrowers’ standard
business procedures; and (iii) to the extent that such letters can be furnished
without violating any Governmental Rule or binding confidentiality obligation to
which any Borrower or Subsidiary is a party;

(g) Additional Information. promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of any Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request; provided that the Borrowers shall only be
required to furnish such information (i) to the extent that such information can
be furnished without violating any Governmental Rule or binding confidentiality
agreement to which any Borrower or any Subsidiary is a party; and (ii) to the
extent such materials are not expressly excluded from the provisions of
Section 5.1(a) through Section 5.1(f).

The Borrowers hereby acknowledge that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrowers hereunder (the “Borrower Materials”)
by posting the Borrower Materials on one or more Platforms and (b) certain of
the Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to
receive non-public information with respect to the Oaktree Operating Group,
their subsidiaries or their securities) (each, a “Public Lender”). The Borrowers
hereby agree that (w) all Borrower Material that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC” the Borrowers shall be
deemed to have authorized the Administrative Agent, the L/C Issuer and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Oaktree Operating Group, their subsidiaries or
their securities for purposes of United States

 

67



--------------------------------------------------------------------------------

Federal and state security laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

In lieu of furnishing the Administrative Agent with the filings referred to in
Section 5.1(d) above, OCG may make available the filings that it submits to the
SEC at www.sec.gov or at such other website as notified to the Administrative
Agent and the Lenders, which shall be deemed to have satisfied the requirements
of furnishing such filings required by Section 5.1(d).

SECTION 5.2. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Borrower or
any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect;

(c) any involuntary suspension or termination of the registration of any
Borrower or any Subsidiary as an investment adviser under the Investment
Advisers Act of 1940, as amended;

(d) any announcement by S&P, Fitch Ratings, Moody’s or other nationally
recognized rating agency of any change in a Debt Rating; and

(e) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the applicable Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

SECTION 5.3. Existence; Conduct of Business. Each Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect, the rights, licenses, permits, privileges and
franchises reasonably necessary to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.3.

SECTION 5.4. Payment of Obligations. Each Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, which, if
not paid, would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate

 

68



--------------------------------------------------------------------------------

proceedings, (b) such Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto if required in accordance with GAAP and
(c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.5. Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.6. Books and Records; Inspection Rights. Each Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account with
respect to its business and activities. Each Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent (or if an Event of Default has occurred and is occurring,
any Lender) at reasonable times and upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and,
provided that such Borrower is afforded the opportunity to participate in such
discussions, its independent accountants, all at such reasonable times and as
often as reasonably requested, subject to Section 9.16 hereof; provided,
however, in no event shall such visitations, inspections or examinations occur
more frequently than once per calendar year so long as no Event of Default has
occurred and is occurring.

SECTION 5.7. Compliance with Laws and Contractual Obligations. Each Borrower
will, and will cause each of its Subsidiaries to, comply with (a) its
Organizational Documents, (b) all Requirements of Law applicable to it or its
property (including, without limitation, Environmental Laws) and maintain all
Governmental Authorizations applicable to it or its property, and (c) all of its
Contractual Obligations, except where in each case, the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.8. Use of Proceeds. The proceeds of the Loans and Letters of Credit
will be used only to (a) provide for the working capital and general corporate
purposes of the Borrowers and their respective Subsidiaries, including to repay
any amounts outstanding under the Existing Credit Agreement, to provide the
funding necessary for the Borrowers to make capital contributions to investment
companies, funds or accounts which are managed by a member of the Oaktree
Operating Group or their respective Subsidiaries or for which such Oaktree
Operating Group member or such Subsidiary acts as a general partner or
investment manager, and, to the extent permitted under this Agreement, to make
equity distributions or fund repurchases by OCG or ControlCo of their respective
Capital Stock, to make investments, loans or advances and to fund Restricted
Payments permitted by Section 6.5 and (b) pay fees and expenses incurred in
connection with the Transactions. No part of the proceeds of any Loan or Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U or X, or in any manner that will result in a violation by any
party to this Agreement of any Anti-Terrorism Law.

 

69



--------------------------------------------------------------------------------

ARTICLE VI.

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan, L/C Obligation and all fees payable hereunder have been
paid in full, the Borrowers covenant and agree with the Lenders that:

SECTION 6.1. Indebtedness. The Borrowers will not (x) create, incur, assume or
permit to exist any Indebtedness or (y) permit any Subsidiary to create, incur,
assume or permit to exist any Indebtedness or preferred Capital Stock, except,
in each case:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.1 and
any extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount, or shorten the maturity, thereof;

(c) Indebtedness of a Borrower to any Subsidiary or other Borrower, and of any
Subsidiary to any Borrower or any Subsidiary of a Borrower;

(d) Indebtedness of a Borrower or Subsidiary to Oaktree Capital Management
(Cayman), L.P., Oaktree Investment Holdings, L.P. or any of their respective
subsidiaries in an aggregate amount not to exceed $100,000,000 at any time
outstanding;

(e) Guarantees of (i) Indebtedness permitted hereunder and (ii) other
obligations (including lease obligations of Subsidiaries and Oaktree Capital
Management (Cayman) L.P., Oaktree Investment Holdings, L.P. and their respective
subsidiaries) not prohibited by this Agreement;

(f) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 180
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (f) when added to the aggregate principal amount of Attributable
Debt outstanding, shall not exceed $30,000,000 at any one time;

(g) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(h) Indebtedness of any Borrower or any Subsidiary as an account party in
respect of letters of credit in a maximum amount of $20,000,000 at any one time;

 

70



--------------------------------------------------------------------------------

(i) Unsecured Indebtedness of a Borrower to its partners to finance the
Borrowers’ equity contributions in investment companies or funds for which it or
any Subsidiary acts as a general partner or an investment advisor in an
aggregate amount not to exceed $10,000,000 at any one time;

(j) Any Permitted Note Financing, provided that at the time of any new issuance
or Guarantee of any such senior notes, no Default or Event of Default shall have
occurred or would result therefrom;

(k) Indebtedness incurred for the purchase or lease of a corporate jet, in an
amount not to exceed $50,000,000 at any one time;

(l) Guarantees by the Borrowers of loans extended to employees or principals of
the Borrowers and other Persons for taxes payable upon the vesting of equity
interests in connection with equity-based compensation arrangements;

(m) Indebtedness of the Borrowers or any of their Subsidiaries in the nature of
any contingent obligations of any Borrower or any such Subsidiary as the general
partner (or equivalent) of any investment funds managed by any member of the
Oaktree Operating Group or any of their respective subsidiaries, either now
existing or newly created in respect of any Indebtedness of those funds;

(n) Obligations pursuant to Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes; and

(o) Other unsecured Indebtedness of the Borrowers and their respective
Subsidiaries so long as (x) at the time of any new issuance or Guarantee of such
Indebtedness after the Effective Date, no Default or Event of Default shall have
occurred or would result therefrom and (y) the pro forma Combined Leverage Ratio
(measured using Combined Total Debt as of the day after giving effect to such
Indebtedness and Combined EBITDA for the four fiscal quarter period most
recently ended for which financial statements have been provided by the
Borrowers pursuant to Section 5.1(a) or (b)) would not be greater than the ratio
of 3.00 to 1.00.

For purposes of compliance with this Section, (1) in the event any Indebtedness
meets the criteria set forth in more than one of clauses (a) through (n) of this
Section, the Borrowers in their sole collective discretion may (x) classify or
reclassify such Indebtedness in any manner that complies with this Section and
(y) divide and classify such Indebtedness among more than one of the clauses of
this Section and, in each case, such Indebtedness shall be treated as having
been permitted pursuant to such clause, and (2) Indebtedness in any currency
other than U.S. dollars shall be valued in U.S. dollars as of the date such
investment was made.

SECTION 6.2. Liens. The Borrowers will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

 

71



--------------------------------------------------------------------------------

(b) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.2; provided that (i) such Lien
shall not apply to any other property or asset of any Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
(including by merger or consolidation) by any Borrower or any Subsidiary or
existing on any property or asset of any Person that becomes a Subsidiary after
the date hereof prior to the time such Person becomes a Subsidiary; provided
that (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrowers or their
respective Subsidiaries and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be;

(d) Liens on property, plant and equipment acquired, constructed or improved by
the Borrowers or their respective Subsidiaries; provided that (i) such security
interests secure Indebtedness permitted by clause (f) of Section 6.1, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such property, plant and equipment and
(iv) such security interests shall not apply to any other property or assets of
the Borrowers or their respective Subsidiaries;

(e) Liens on the corporate jet described in Section 6.1(k) and the proceeds
thereof securing the Indebtedness permitted by Section 6.1(k);

(f) in the case of a Subsidiary that serves as the general partner (or
equivalent) of an investment fund managed by any of the Borrowers or any of
their Affiliates, any Lien on such Subsidiary’s interests and rights as a
general partner (or equivalent) of such fund or any special purpose vehicle
owned by such limited partnership; provided that such Lien shall not extend to
such Subsidiary’s right to receive distributions or any incentive allocation
from such fund;

(g) Liens on property acquired or leased by a Borrower or a Subsidiary of a
Borrower securing the related Capital Lease Obligations permitted hereunder;

(h) attachment, judgment and other similar Liens that do not constitute an Event
of Default pursuant to subsection (k) of Article VIII; and

(i) Liens arising out of the refinancing extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses of
this Section, provided that the Lien does not apply to any additional property
or asset.

For purposes of compliance with this Section, (x) in the event that any Lien
meets the criteria set forth in more than one of clauses (a) through (i) of this
Section, Borrowers in their sole discretion may classify or reclassify such Lien
in any manner that complies with this Section and such Lien shall be treated as
having been permitted pursuant to only one of such clauses of this section; and
(y) any Indebtedness secured by a Lien may be divided and classified among more
than one of the clauses of this Section and, in each case, such Lien shall be
treated as having been permitted pursuant to such clause.

 

72



--------------------------------------------------------------------------------

SECTION 6.3. Fundamental Changes. (a) Each Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the Borrowers’ assets (measured on a
collective basis across all Borrowers), or all or substantially all of the
Capital Stock of the Borrowers’ Subsidiaries (measured on a collective basis
across all Borrowers) (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default or Event of Default shall have occurred
and be continuing (i) any Person, including a Subsidiary or Borrower, may merge
into or consolidate with any of the Borrowers in a transaction in which a
Borrower is the surviving entity, (ii) any Person, other than a Borrower but
including a Subsidiary, may merge into or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary that is wholly owned
by one or more of the Borrowers, (iii) any Borrower may merge into or
consolidate with any Subsidiary in a transaction in which the surviving entity
is a wholly owned Subsidiary, provided that (solely in a case of such a
transaction involving a Borrower other than Oaktree AIF Investments, L.P.), such
wholly owned Subsidiary agrees to become a Borrower hereunder and executes and
delivers documents reasonably requested by the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent with respect
thereto (including, but not limited to, an opinion of counsel), (iv) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to any
of the Borrowers or to a wholly owned Subsidiary, (v) any Borrower may sell,
transfer, lease or otherwise dispose of its assets (including any Capital Stock)
to any other Borrower, (vi) any Borrower may sell, transfer, lease or otherwise
dispose of its assets (including any Capital Stock) to a wholly owned
Subsidiary, provided that in the event such transaction results in a transfer,
lease or other disposition of all or substantially all of the Borrowers’ assets
(measured on a collective basis across all Borrowers) to such Subsidiary, such
Subsidiary agrees to become a Borrower hereunder and executes and delivers
documents reasonably requested by the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent with respect thereto
(including, but not limited to, an opinion of counsel), (vii) any Subsidiary may
merge or consolidate with any other Person in a transaction in which the other
Person is the surviving entity or sell, transfer, lease or otherwise dispose of
its assets to any other Person which, in each case, (A) prior to such
transaction did not have any operations and (B) the Borrowers own the same type
and percentage of equity interests in such other Person as the Borrowers owned
in such Subsidiary prior to such transaction, (viii) Oaktree AIF Investments,
L.P. or any Subsidiary of a Borrower may liquidate or dissolve if Oaktree AIF
Investments, L.P. or such Borrower, respectively, determines in good faith that
such liquidation or dissolution is in its best interests and is not materially
disadvantageous to the Lenders and (ix) any Borrower may transfer any Capital
Stock of any of its Subsidiaries to any other Borrower or any wholly owned
Subsidiary of another Borrower.

(b) Each Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrowers and the Subsidiaries taken as a whole on the date of
execution of this Agreement and businesses reasonably related thereto.

 

73



--------------------------------------------------------------------------------

SECTION 6.4. Reserved.

SECTION 6.5. Restricted Payments. The Borrowers will not, and will not permit
any of their respective Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except (a) any Subsidiary
of a Borrower may declare and pay dividends on, or make distributions with
respect to, its Capital Stock to a Borrower or any intervening Subsidiary,
(b) that so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrowers or any of their respective
Subsidiaries may declare and pay dividends with respect to its Capital Stock
payable solely in additional shares of its Capital Stock, or declare and pay
dividends or make distributions in cash solely to holders of its Capital Stock,
(c) the Borrowers may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrowers and their respective Subsidiaries; (d) the Borrowers or any of
their respective Subsidiaries may declare and pay dividends and make
distributions to holders of their Capital Stock at any time in amounts intended
to enable such holders to discharge their respective U.S. federal, state and
local and non-U.S. income and franchise tax liabilities arising from allocations
made (or expected to be made) to such holder in respect of such Capital Stock
(which amounts may be calculated based on the assumption that such holders are
taxed at the highest marginal federal, state and local tax rates applicable to
an individual domiciled in Los Angeles, California).

SECTION 6.6. Transactions with Affiliates. The Borrowers will not, and will not
permit any of their respective Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except

(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to a Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;

(b) transactions between or among the Borrowers and their wholly owned
Subsidiaries not involving any other Affiliate;

(c) any Restricted Payment permitted by Section 6.5;

(d) as identified on Schedule 6.6; and

(e) transfers or contributions of property, assets or Capital Stock from an
Affiliate of any Borrower to any Subsidiary or Borrower, provided that (i) no
Default or Event of Default then exists or would result after giving effect
thereto, (ii) the representations and warranties of the Borrowers set forth in
this Agreement are true and correct in all material respects on and as of the
date of and after giving effect to such transfer or contribution (unless stated
to relate to a specific earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date), (iii) if the transfer or contribution is of Capital Stock of any Person
and results in such Person becoming a Subsidiary of any Borrower, then no
Default or Event of Default pursuant to Section 6.8 would have existed if such
Person were a Subsidiary of a Borrower as of the last day of the Borrowers’ most
recently ended fiscal

 

74



--------------------------------------------------------------------------------

quarter and (iv) no cash or other property (other than equity interests of the
recipient of such transfer or contribution to the transferor in respect thereof)
is transferred from any of the Borrowers or their respective Subsidiaries to
such Affiliate or any owner, directly or indirectly, of such Affiliate, in
connection with such transfer or contribution.

SECTION 6.7. Restrictive Agreements; Negative Pledge Clauses. The Borrowers will
not, and will not permit any of their respective Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective any
agreement or other arrangement that prohibits, limits, restricts or imposes any
condition upon (a) the ability of any Borrower or any Subsidiary to create,
incur, assume or permit to exist any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary to pay dividends or other distributions on account of any shares of
its Capital Stock or to make or repay loans or advances to the Borrowers or any
other Subsidiary or to Guarantee Indebtedness of the Borrowers or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.7 (and any extension, renewal or amendment or modification thereof,
provided that such extension, renewal, amendment or modification does not expand
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary, business or assets pending such sale; provided such
restrictions and conditions apply only to the Subsidiary, business or assets
that is to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness; (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof; and (vi) the foregoing
shall not apply to restrictions and conditions contained in agreements
evidencing a Permitted Note Financing.

SECTION 6.8. Financial Condition Covenants.

(a) Combined Leverage Ratio. The Borrowers will not permit the Combined Leverage
Ratio as of the last day of any period of four consecutive fiscal quarters of
the Borrowers to be greater than the ratio of 3.00 to 1.00.

(b) Minimum Assets. The Borrowers will not permit the Assets Under Management at
any time to be less than $50,000,000,000.

SECTION 6.9. Reserved.

SECTION 6.10. Changes in Fiscal Periods. The Borrowers will not permit the
fiscal year of the Borrowers to end on a day other than December 31 or change
the Borrowers’ method of determining fiscal quarters, except, in each case, with
the consent (not to be unreasonably withheld) of the Required Lenders.

 

75



--------------------------------------------------------------------------------

ARTICLE VII.

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or L/C Obligation
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

(b) any Borrower shall fail to pay any interest on any Loan or L/C Obligation or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement or the other Loan Documents, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of any
Borrower in or in connection with this Agreement or the other Loan Documents or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or the other Loan Documents or any amendment or modification
hereof or thereof, shall prove to have been materially incorrect when made or
deemed made;

(d) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.2, 5.3 (with respect to such Borrower’s
existence) or 5.8 or in Article VI; provided that with respect to any
non-consensual Lien on any property or asset of any Borrower or any Subsidiary,
no Default or Event of Default shall exist under this clause (d) unless any such
Lien shall not have been terminated, removed or released within 30 days from the
date such Lien was initially placed thereon;

(e) any Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent (given at the request of any Lender) to the Borrowers;

(f) any Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

76



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any Material Subsidiary or their respective debts, or
of a material part of their respective assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Material Subsidiary or
for a material part of their respective assets, and, in any such case, such
proceeding or petition shall continue undismissed for 90 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a material
part of their respective assets, (iv) file an answer admitting the material
allegations of a petition filed against any of them in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) any Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its respective debts as they
become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 in excess of applicable insurance shall be rendered
against any Borrower, any Material Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Borrower or any
Material Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any Borrower or any Subsidiary shall become a Designated Person;

(o) the aggregate amount of the Unfunded Pension Liabilities of the Borrowers
and their respective Subsidiaries shall exceed $10,000,000 at any time; or

(p) any Loan Document or any material term thereof shall cease to be, or be
asserted by any Borrower not to be, a legal, valid and binding obligation of
such Borrower (or any other Borrower) enforceable in accordance with its terms;

 

77



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers take one or
all of the following actions, at the same or different times: (i) terminate the
Commitments and any obligation of the L/C Issuer to make L/C Credit Extensions
and thereupon the Commitments and such obligation of the L/C Issuer shall
terminate immediately, (ii) declare all or a portion of the Loans and L/C
Obligations then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
L/C Obligations so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers to the extent permitted by applicable law, (iii) require that the
Borrowers Cash Collateralize the L/C Obligations in an amount equal to 100% of
the then Effective Amount of the L/C Obligations, and (iv) exercise all other
rights and remedies under the Loan Documents and applicable law; and in case of
any event with respect to any Borrower described in clause (h) or (i) of this
Article, the Commitments and the obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate and the principal of the Loans and L/C
Obligations then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers to the
extent permitted by applicable law, and the obligation of the Borrowers to Cash
Collateralize the L/C Obligations in an amount equal to the then Effective
Amount of the L/C Obligations shall automatically become effective, which
amounts shall be immediately pledged and delivered to the Administrative Agent
as security for the L/C Obligations, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers to the
extent permitted by applicable law.

ARTICLE VIII.

THE ADMINISTRATIVE AGENT

SECTION 8.1. Appointment, Powers and Immunities

(a) Each Lender hereby appoints and authorizes Wells Fargo Bank, National
Association and its successors to act as its administrative agent hereunder and
under the other Loan Documents with such powers as are expressly delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby authorizes the Administrative Agent to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers as are set forth herein or therein, together with
such other powers as are reasonably incidental thereto. The Lead Arranger shall
not have any duties or responsibilities or any liabilities under this Agreement
or any other Loan Document and, except to the extent expressly set forth in
Section 9.2(b), any amendments, consents, waivers or any other actions taken in
connection with this Agreement or the other Loan Documents shall not require the
consent of the Lead Arranger in such capacity. The Administrative Agent shall
not have any duties or responsibilities except those expressly set forth in this
Agreement or in any other Loan Document, be a trustee for any Lender or have any
fiduciary duty to any Lender. Notwithstanding anything to the contrary contained
herein the Administrative Agent shall not be required to take

 

78



--------------------------------------------------------------------------------

any action which is contrary to this Agreement or any other Loan Document or any
applicable Governmental Rule. None of the Administrative Agent or any Lender
shall be responsible to any other Lender for any recitals, statements,
representations or warranties made by any Borrower contained in this Agreement
or in any other Loan Document, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure by any Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent may employ agents and attorneys-in-fact
and shall not be responsible to any Lender for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it with reasonable care. None
of the Administrative Agent or any of its directors, officers, employees, agents
or advisors shall be responsible to any Lender for any action taken or omitted
to be taken by it or them hereunder or under any other Loan Document or in
connection herewith or therewith, except to the extent arising from its or their
own gross negligence or willful misconduct. Except as otherwise provided under
this Agreement, the Administrative Agent shall take such action with respect to
the Loan Documents as shall be directed by the Required Lenders or in the
absence of such direction such action as the Administrative Agent in good faith
deems advisable under the circumstances.

(b) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuer with respect thereto;
provided, however, that the L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article VIII with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
VIII included the L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the L/C Issuer.

SECTION 8.2. Reliance by the Administrative Agent. The Administrative Agent, the
L/C Issuer and the Swing Line Lender shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, facsimile,
e-mail or telex) believed by it in good faith to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent with reasonable care. As to any
other matters not expressly provided for by this Agreement, the Administrative
Agent shall not be required to take any action or exercise any discretion, but
shall be required to act or to refrain from acting upon instructions of the
Required Lenders and shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, hereunder or under any other Loan Document
in accordance with the instructions of the Required Lenders (or additional
Lenders if required by Section 9.2), and such instructions of the Required
Lenders (or additional Lenders as the case may be) and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders.

SECTION 8.3. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received a written notice from a Lender or the
Borrowers, referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a

 

79



--------------------------------------------------------------------------------

“Notice of Default”. If the Administrative Agent receives such a notice of the
occurrence of a Default or Event of Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interest of the Lenders. Notwithstanding anything to
the contrary contained herein, the order and manner in which the Lenders’ rights
and remedies are to be exercised (including the enforcement by any Lender of its
Note) shall be determined by the Required Lenders in their sole discretion.

SECTION 8.4. Indemnification. Without limiting the obligations of the Borrowers
hereunder, each Lender agrees to indemnify the Administrative Agent and Lead
Arranger, ratably in accordance with its pro rata share of all obligations of
the Borrowers and Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against the Administrative Agent or the Lead Arranger in any way
relating to or arising out of this Agreement or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or the enforcement of any of the terms hereof or thereof (in each case,
including any amount required to be paid by the Borrowers under Section 9.3(a)
or Section 9.3(b)) to the extent not reimbursed by the Borrowers within 10 days
after demand therefor (which demand shall be deemed made during the existence of
any Event of Default under clause (h) or (i) of Article VII); provided, however,
that no Lender shall be liable for any of the foregoing to the extent any of the
foregoing arise from the Administrative Agent’s gross negligence or willful
misconduct. The Administrative Agent shall be fully justified in refusing to
take or in continuing to take any action hereunder unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The obligations of each Lender under this Section 8.4 shall
survive the payment and performance of the obligations of the Borrowers, the
termination of this Agreement and any Lender ceasing to be a party to this
Agreement (with respect to events which occurred prior to the time such Lender
ceased to be a Lender hereunder).

SECTION 8.5. Non-Reliance. Each Lender represents that it has, independently and
without reliance on the Administrative Agent, or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the Borrowers and their respective Subsidiaries and its own decision
to enter into this Agreement and agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisals and decisions in taking or not taking action under this
Agreement. Neither the Administrative Agent nor any of its Affiliates nor any of
their respective directors, officers, employees, agents or advisors shall (a) be
required to keep any Lender informed as to the performance or observance by any
Borrower of the obligations under this Agreement or any other document referred
to or provided for herein or to make inquiry of, or to inspect the properties or
books of any Borrower; (b) have any duty or responsibility to disclose to or
otherwise provide any Lender, and shall not be liable for the failure to
disclose or otherwise

 

80



--------------------------------------------------------------------------------

provide any Lender, with any credit or other information concerning any Borrower
which may come into the possession of the Administrative Agent or that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity, except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder; or (c) be responsible to any Lender for
(i) any recital, statement, representation or warranty made by any Borrower or
any officer, employee or agent of any Borrower in this Agreement or in any of
the other Loan Documents, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any Loan Document, (iii) the
value or sufficiency of the collateral, if any, or the validity or perfection of
any of the liens or security interests intended to be created by the Loan
Documents, or (iv) any failure by any Borrower to perform its obligations under
this Agreement or any other Loan Document.

SECTION 8.6. Resignation of the Administrative Agent. The Administrative Agent
may resign at any time by giving thirty (30) days prior written notice thereof
to the Borrowers and the Lenders. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent, which
successor Administrative Agent, if not a Lender, shall be reasonably acceptable
to the Borrowers; provided, however, that the Borrowers shall have no right to
approve a successor Administrative Agent if a Default or Event of Default has
occurred and is continuing. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from the duties
and obligations thereafter arising hereunder; provided that the retiring
Administrative Agent shall be discharged from the duties and obligations arising
hereunder from and after the end of such thirty (30) day even if no successor
has been appointed. If no such successor has been appointed, the Required
Lenders shall act as the Administrative Agent hereunder. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article VIII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent. The successor Administrative Agent (or if there is no
successor one of the Lenders appointed by the Required Lenders that accepts such
appointment) shall also simultaneously replace the then existing Administrative
Agent and the then existing Administrative Agent shall be fully released as “L/C
Issuer,” and “Swing Line Lender” hereunder pursuant to documentation in form and
substance reasonably satisfactory to the then existing Administrative Agent.

SECTION 8.7. Collateral Matters. Unless all the Lenders otherwise consent in
writing, any and all cash collateral for the L/C Obligations shall be released
to the Borrowers, to the extent not applied to the L/C Obligations, only if
(a) the Commitments have been terminated and (b) all L/C Obligations have been
paid in full and are no longer outstanding.

SECTION 8.8. Performance of Conditions. For the purpose of determining
fulfillment by the Borrowers of conditions precedent specified in Article IV
only, each Lender shall be deemed to have consented to, and approved or
accepted, or to be satisfied with each document or other matter sent by the
Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required under Article IV to be consented to, or approved by or

 

81



--------------------------------------------------------------------------------

acceptable or satisfactory to, that Lender, unless an officer of the
Administrative Agent who is responsible for the transactions contemplated by the
Loan Documents shall have received written notice from that Lender prior to the
making of the requested Loan or the issuance of the requested Letter of Credit
or the making of any other L/C Credit Extension specifying its objection thereto
and either (i) such objection shall not have been withdrawn by written notice to
the Administrative Agent or (ii) in the case of any condition to the making of a
Loan, that Lender shall not have made available to the Administrative Agent that
Lender’s Revolving Proportionate Share of such Loan, Letter of Credit or other
L/C Credit Extension.

SECTION 8.9. The Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from and generally engage in any kind
of banking or other business with any Borrower and its Affiliates as though the
Administrative Agent were not the Administrative Agent, L/C Issuer or Swing Line
Lender hereunder. With respect to Loans, if any, made by the Administrative
Agent in its capacity as a Lender, the Administrative Agent in its capacity as a
Lender shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise the same as though it were
not the Administrative Agent, L/C Issuer or Swing Line Lender, and the terms
“Lender” or “Lenders” shall include the Administrative Agent in its capacity as
a Lender. The Administrative Agent shall not be deemed to hold a fiduciary,
trust or other special relationship with any Lender and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or otherwise exist against the Administrative Agent.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.1. Notices.

(a) Except as otherwise provided herein, all notices, requests, demands,
consents, instructions or other communications to or upon the Borrowers, any
Lender or the Administrative Agent under this Agreement or the other Loan
Documents shall be in writing and faxed, mailed, e-mailed or delivered, if to
the Borrowers at its e-mail address or address set forth below or to the
Administrative Agent, the L/C Issuer or the Swing Line Lender, at its respective
telecopy number, e-mail address or address set forth below or, if to any Lender,
at the address, e-mail address or telecopy number specified for such Lender in
Schedule 2.1 (or to such other telecopy number, e-mail address or address for
any party as indicated in any notice given by that party to the other parties).
All such notices and communications shall be effective (i) when sent by an
overnight courier service of recognized standing, on the second Business Day
following the deposit with such service; (ii) when mailed, first-class postage
prepaid and addressed as aforesaid through the United States Postal Service,
upon receipt; (iii) when delivered by hand, upon delivery; and (iv) when sent by
telecopy transmission, upon confirmation of receipt; provided, however, that
(A) any notice delivered to the Administrative Agent, the L/C Issuer or the
Swing Line Lender under Article II shall not be effective until actually
received by such Person, (B) any notice delivered to the Administrative Agent,
the L/C Issuer or the Swing Line Lender under Article II that is sent via e-mail
must be sent in the form of a signed PDF or similar document image file that is
attached to an e-mail sent to the e-mail address or e-mail addresses of the

 

82



--------------------------------------------------------------------------------

Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable,
(C) the e-mail or other web-based communication expressly permitted under
Section 9.1(b) or otherwise shall no longer be permitted if the Administrative
Agent has notified the Borrowers that it is incapable of receiving such notices
and communications by e-mail or other web-based communication and (D) unless the
Administrative Agent otherwise prescribes, notices and other web-based
communication sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement (it being understood that an “auto-response” shall not
constitute any such written acknowledgement)); provided that if such e-mail
notice or other web-based communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

The Administrative Agent,

the L/C Issuer and

   the Swing Line Lender:    Wells Fargo Bank, National Association   

333 South Grand Avenue, 6th Floor

Los Angeles, CA 90071

Attention: Janet N. Yamamoto

Tel. No. (213) 253-6141

Fax No. (866) 359-9230

E-mail: yamamojn@wellsfargo.com

The Borrowers:    c/o Oaktree Capital Management, L.P.   

333 South Grand Avenue, 28th Floor

Los Angeles, California 90071

Attention: David M. Kirchheimer

E-mail: dkircheimer@oaktreecapital.com

With copy to: Todd E. Molz

E-mail: tmolz@oaktreecapital.com

In any case where this Agreement authorizes notices, requests, demands or other
communications by the Borrowers to the Administrative Agent or any Lender to be
made by telephone, e-mail or telecopy, the Administrative Agent or any Lender
may conclusively presume that anyone purporting to be a person designated in any
incumbency certificate or other similar document received by the Administrative
Agent or a Lender is such a person.

(b) The Borrowers agree that the Administrative Agent may make any material
delivered by the Borrowers to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrowers, or any other
materials or matters relating to this Agreement, the other Loan Documents or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on an electronic delivery
system (which may be provided by the Administrative Agent, an Affiliate of the
Administrative Agent, or any Person that is not an Affiliate of the
Administrative Agent), such as IntraLinks, The Debt Exchange, Inc. or a
substantially similar electronic system (the “Platform”). The Borrowers
acknowledge that (i) the distribution of material through an electronic medium
is not necessarily secure and that there

 

83



--------------------------------------------------------------------------------

are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform. The Administrative Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays in posting or delivery, or problems
accessing the Communications posted on the Platform and any liability for any
losses, costs, expenses or liabilities that may be suffered or incurred in
connection with the Platform except for liability determined by a final,
non-appealable judgment of a court of competent jurisdiction to be due to the
Administrative Agent’s or any such Affiliate’s respective gross negligence or
willful misconduct. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform. Each Lender agrees that notice to it (as provided
in the next sentence) (a “Notice”) specifying that any Communication has been
posted to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication. Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender’s e-mail address to which a Notice may be sent (and
from time to time thereafter to ensure that the Administrative Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

SECTION 9.2. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the L/C Issuer or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the L/C
Issuer and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrowers therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or L/C Credit Extension shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, the L/C Issuer or any Lender may have had
notice or knowledge of such Default or Event of Default at the time.

(b) Neither this Agreement, nor any other Loan Document, nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or L/C Obligation or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan

 

84



--------------------------------------------------------------------------------

or L/C Obligation, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.15(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) amend, modify or otherwise affect the rights
and duties of the Swing Line lender without the written consent of the Swing
Line Lender, (vi) amend, modify or otherwise affect the rights and duties of the
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued without the written consent of the
L/C Issuer, (vii) amend, modify or otherwise affect the rights of the Lead
Arranger under Section 9.3 without the written consent of the Lead Arranger,
(viii) increase the dollar amounts set forth in Section 2.1(c) without the
written consent of each Lender, (ix) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (x) without the consent
of Lenders holding at least a majority of the outstanding Revolving Loan
Commitments, amend, modify or waive any provision in Section 4.2 or waive any
Default or Event of Default (or amend any Loan Document to effectively waive any
Default or Event of Default) if the effect of such amendment, modification or
waiver is that the Revolving Lenders shall be required to fund Revolving Loans
when such Lenders would otherwise not be required to do so; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent.

Notwithstanding the foregoing, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the Revolving
Loan Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects Defaulting Lenders more adversely than other affected Lenders shall
require the consent of any then existing Defaulting Lender which has
acknowledged that it is a Defaulting Lender.

SECTION 9.3. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
L/C Issuer, the Lead Arranger, Swing Line Lender and their Affiliates, including
the reasonable, documented fees, charges and disbursements of counsel for the
Administrative Agent, L/C Issuer, the Lead Arranger and Swing Line Lender
(which, except as otherwise agreed by the Borrowers, shall be limited to a
single counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), and
(ii) all out-of-pocket expenses incurred by the Administrative Agent or, upon
the occurrence and during the continuation of a Default or an Event of Default,
Lenders, including the documented fees, charges and disbursements of not more
than one counsel for the Administrative Agent and the Lenders selected by the
Administrative Agent and, if any Lender determines in good faith on the advice
of counsel that there are actual or potential conflicts of interest among one or
more Lenders, any

 

85



--------------------------------------------------------------------------------

counsel for each such Lender making such determination, in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans or L/C Credit Extensions made hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.

(b) The Borrowers shall indemnify the Administrative Agent, the Lead Arranger,
the L/C Issuer, the Swing Line Lender, and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, costs and related expenses, including the reasonable,
documented fees, charges and disbursements of (A) one counsel for the
Administrative Agent, the Lead Arranger, the L/C Issuer and the Swing Line
Lender selected by the Administrative Agent and, if any such Indemnitee
determines in good faith (on its own or on the advice of counsel) that there are
actual or potential conflicts of interest among one or more such Indemnitees,
any counsel for each such Indemnitee making such determination and (B) one
counsel for the other Indemnitees selected by the Administrative Agent and, if
any such Indemnitee determines in good faith (on its own or on the advice of
counsel) that there are actual or potential conflicts of interest among one or
more such Indemnitees, any counsel for each such Indemnitee making such
determination, in each case, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, the Loan Documents or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan, L/C Credit Extension or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrowers or any of their respective Subsidiaries, or any Environmental
Liability related in any way to the Borrowers or any of their respective
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, costs or related
expenses have resulted from the gross negligence or willful misconduct of, or
from a material breach in bad faith of the funding obligations of such
Indemnitee under this Agreement by, such Indemnitee or such Indemnitee’s
directors, officers or employees, each as determined by a court of competent
jurisdiction in a final non-appealable judgment. For the avoidance of doubt,
references to “one counsel” in this Section 9.3 shall mean one law firm (as
opposed to one lawyer) and each applicable Person with decision making authority
may replace its counsel as it deems appropriate and such original counsel and
each subsequent replacement counsel, as applicable, shall be deemed to be one
counsel for purposes of this Section 9.3. This Section 9.3(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, the Loan Documents or any agreement or instrument contemplated
hereby, the Transactions, any Loan or L/C Credit Extension or the use of the
proceeds thereof.

 

86



--------------------------------------------------------------------------------

SECTION 9.4. Successors and Assigns. (a) The provisions of this Agreement and
the Loan Documents shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrowers without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Loan Commitments, L/C Obligations and the Loans at the
time owing to it) with the prior written consent of:

(A) the Borrowers; provided that no consent of the Borrowers shall be required
for an assignment to a Lender, an affiliate of a Lender or, if an Event of
Default has occurred and is continuing, any other Eligible Assignee; and

(B) the Administrative Agent, L/C Issuer, and Swing Line Lender provided that
(1) no consent of the Administrative Agent, L/C Issuer or Swing Line Lender
shall be required for an assignment of any Revolving Loan Commitment to an
assignee that is a Lender with a Revolving Loan Commitment immediately prior to
giving effect to such assignment, (2) no consent of the Administrative Agent,
L/C Issuer or Swing Line Lender shall be required for an assignment to an
Affiliate of a Lender, (3) no consent of the L/C Issuer or Swing Line Lender
shall be required for an assignment of any Term Loans and (4) such consent shall
not be unreasonably withheld or delayed.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrowers and the Administrative Agent otherwise consent; provided that (1) no
such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its Affiliates;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with payment by such
parties of a processing and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

87



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank, National Association assigns all of its Commitments and Loans
pursuant to subsection (b) above, Wells Fargo Bank, National Association may,
(i) upon 30 days’ notice to the Borrowers and the Lenders, resign as L/C Issuer
and/or (ii) upon five Business Days’ notice to the Borrowers, terminate the
Swing Line. In the event of any such resignation as L/C Issuer or termination of
the Swing Line, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Wells Fargo Bank, National Association as L/C Issuer
or the termination of the Swing Line, as the case may be. Wells Fargo Bank,
National Association shall retain all the rights and obligations of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make ABR Loans or
fund participations in Unreimbursed Amounts pursuant to Section 2.17(c)). If
Wells Fargo Bank, National Association terminates the Swing Line, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such termination, including the right to require the Lenders to make ABR
Loans or fund participations in outstanding Swing Line Loans pursuant to
Section 2.18(c).

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and Swing
Line Loans in accordance with its Revolving Proportionate Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Governmental Rules
without compliance with the provisions of this paragraph, then the assignee of
such interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement (including, without
limitation, the rights and obligations described in Section 2.14(e), (f), and
(g)), and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall

 

88



--------------------------------------------------------------------------------

continue to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.3).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.4 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the, terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. The Administrative Agent agrees to
make the Register available during regular business hours for inspection by the
Borrowers and any Lender upon reasonable prior notice.

(c) Any Lender may, without notice to or consent of the Borrowers,
Administrative Agent, L/C Issuer or Swing Line Lender at any time sell to one or
more banks or other financial institutions (“Participants”) participating
interests in all or a portion of any Loan owing to such Lender, any Commitment
of such Lender or any other interest of such Lender under this Agreement and the
other Loan Documents (including for purposes of this subsection (c),
participations in L/C Obligations and in Swing Line Loans ). In the event of any
such sale by a Lender of participating interests, such Lender’s obligations
under this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any such sale is effected may require the
selling Lender to obtain the consent of the Participant in order for such Lender
to agree in writing to any amendment, waiver or consent of a type specified in
clause (i), (ii) or (iii) of Section 9.2(b) but may not otherwise require the
selling Lender to obtain the consent of such Participant to any other amendment,
waiver or consent hereunder; provided that increases in the Commitment or Loans
shall be permitted without the consent if any Participant’s participation is not
increased as a result thereof. The Borrowers agree that if amounts outstanding
under this Agreement and the other Loan Documents are not paid when due (whether
upon acceleration or otherwise), each Participant shall, to the fullest extent
permitted by law, be deemed to have the right of setoff in respect of its

 

89



--------------------------------------------------------------------------------

participating interest in amounts owing under this Agreement and any other Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement or any other Loan
Documents; provided, however, that (i) no Participant shall exercise any rights
under this sentence without the consent of the Administrative Agent, (ii) no
Participant shall have any rights under this sentence which are greater than
those of the selling Lender and (iii) such rights of setoff shall be subject to
the obligation of such Participant to share the payment so obtained with all of
the Lenders as provided in Section 2.15. The Borrowers also agree that any
Lender which has transferred any participating interest in its Commitments or
Loans shall, notwithstanding any such transfer, be entitled to the full benefits
accorded such Lender under Sections 2.12, 2.13 and 2.14, as if such Lender had
not made such transfer. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or to comply with other requirements under applicable tax Law. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Registration. Upon its receipt of an Assignment Agreement executed by an
Assignor Lender and an Assignee Lender (and, to the extent required by
Section 9.4(b), by the Borrowers and the Administrative Agent) together with
payment to the Administrative Agent by Assignor Lender of a registration and
processing fee of $3,500 paid by the parties thereto, the Administrative Agent
shall (i) promptly accept such Assignment Agreement and (ii) on the Assignment
Effective Date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and the Borrowers. The Administrative Agent may, from time to time
at its election, prepare and deliver to the Lenders and the Borrowers a revised
Schedule 2.1 reflecting the names, addresses and Commitment or Loans of all
Lenders then parties hereto (and in any event Schedule 2.1 shall be deemed
amended to reflect any assignment consummated pursuant to the terms of this
Agreement or upon any Lender becoming a party to this Agreement by any other
means.

(e) Confidentiality. Subject to Section 9.16, the Administrative Agent and the
Lenders may disclose the Loan Documents and any financial or other information
relating to the Borrowers and their respective Subsidiaries to each other or to
any potential Participant or Assignee Lender.

(f) Pledges to Federal Reserve Banks; Other Pledges of Notes. Notwithstanding
any other provision of this Agreement, any Lender may at any time assign all or
a portion of its rights under this Agreement and the other Loan Documents to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender.
No such assignment shall relieve the assigning Lender from its obligations under
this Agreement and the other Loan Documents.

 

90



--------------------------------------------------------------------------------

(g) True Sale. All participations in the Loans, the L/C Obligations and other
obligations of the Borrowers under this Agreement and the other Loan Documents
or any portion thereof, whether pursuant to provisions hereof or otherwise, are
intended to be “true sales” for purposes of financial reporting in accordance
with Statement of Financial Accounting Standards No. 140. Accordingly, the L/C
Issuer or any Lender that sells or is deemed to have sold a participation in the
Loans, the L/C Obligations and other obligations of the Borrowers under this
Agreement and the other Loan Documents (including any participations in Letters
of Credit and/or Loans, any participations described in Section 9.4(c) and any
participations under Section 2.15(c) (each a “Participation Seller”) hereby
agrees that if such Participation Seller receives any payment in respect of the
Loans, the L/C Obligations and other obligations of the Borrowers under this
Agreement and the other Loan Documents to which such participation relates
through the exercise of setoff by such Participation Seller against the
Borrowers or any other obligor, then such Participation Seller agrees to
promptly pay to the participating party in such participation such participant’s
pro rata share of such setoff (after giving effect to any sharing with the
Lenders under Section 2.15(c) hereof).

SECTION 9.5. Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default, Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any L/C Obligation or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12, 2.13, 2.14 and 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.6. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the Loan
Documents constitute the entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by e-mail of a PDF or similar electronic image file shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

91



--------------------------------------------------------------------------------

SECTION 9.7. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.8. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrowers against any of and all the obligations
any Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, however,
that such Lender shall not set off any amount owed to any Borrower under any
credit or other debt facility in which any Borrower or a Subsidiary of a
Borrower or any investment funds for which a Borrower or a Subsidiary of a
Borrower acts as a general partner or an investment advisor and such Lender are
lenders thereunder or in which such Lender is an agent. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.9. Governing Law; Jurisdiction; Consent to Service of Process.

(a) Unless otherwise expressly provided in any Loan Document, this Agreement and
each of the other Loan Documents shall be governed by and construed in
accordance with the laws of the State of New York without reference to conflicts
of law rules other than Section 5-1401 of the General Obligations Law of the
State of New York. The scope of the foregoing governing law provision is
intended to be all-encompassing of any and all disputes that may be brought in
any court or any mediation or arbitration proceeding and that relate to the
subject matter of the Loan Documents, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims.

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against any Borrower or its
properties in the courts of any jurisdiction.

 

92



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. No Third Party Rights. Nothing expressed in or to be implied from
this Agreement is intended to give, or shall be construed to give, any Person,
other than the parties hereto and their permitted successors and assigns
hereunder, any benefit or legal or equitable right, remedy or claim under or by
virtue of this Agreement or under or by virtue of any provision herein.

SECTION 9.11. Relationship of Parties. The relationship between the Borrowers,
on the one hand, and the Lenders and the Administrative Agent, on the other, is,
and at all times shall remain, solely that of borrowers and lenders. None of the
Lenders or the Administrative Agent shall under any circumstances be construed
to be partners or joint venturers of the Borrowers or any of their Affiliates;
nor shall the Lenders nor the Administrative Agent under any circumstances be
deemed to be in a relationship of confidence or trust or a fiduciary, advisory
or agency relationship with the Borrowers or any of their Affiliates, or to owe
any fiduciary duty to the Borrowers or any of their Affiliates. The Lenders and
the Administrative Agent do not undertake or assume any responsibility or duty
to the Borrowers or any of their Affiliates to select, review, inspect,
supervise, pass judgment upon or otherwise inform the Borrowers or any of their
Affiliates of any matter in connection with its or their property, any security
held by the Administrative Agent or any Lender or the operations of the
Borrowers or any of their Affiliates. The Administrative Agent, each Lender and
their Affiliates may have economic interests that conflict with those of the
Borrowers. The Borrowers and each of their Affiliates shall rely entirely on
their own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by any Lender or the Administrative Agent in connection with such matters is
solely for the protection of the Lenders and the Administrative Agent and
neither the Borrowers nor any of their Affiliates is entitled to rely thereon.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS

 

93



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 9.13. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Patriot Act.

SECTION 9.15. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.16. Confidentiality. Neither any Lender nor the Administrative Agent
shall use the Confidential Information for any purpose other than in connection
with the Loan Documents, the transactions contemplated hereunder or any credit
decisions that any Lender or the Administrative Agent may make or be
contemplating in respect of any one or more entities in the Oaktree Operating
Group and any of their respective subsidiaries and Affiliates nor disclose to
any Person any Confidential Information, except that any Lender or the
Administrative Agent may disclose any Confidential Information (a) to its own
directors, officers, employees, auditors, counsel and other advisors and to its
Affiliates and their respective agents and advisors who are bound by obligations
of confidentiality sufficient to ensure their compliance herewith; (b) to any
other Lender or the Administrative Agent; (c) if required, requested or
appropriate in any report, statement or testimony submitted to any Governmental
Authority having or claiming to have jurisdiction over such Lender or the
Administrative Agent (provided that the Administrative Agent and Lenders shall
not be required to provide notice regarding examination of the financial
condition or other routine examination of the Administrative Agent or such
Lender by such Governmental Authority); (d) if required in response to any
summons or subpoena or other legal process; (e) in connection with any
enforcement by the Lenders and the Administrative Agent of their rights under
this Agreement or the other Loan Documents or any litigation among the parties
relating to the Loan Documents or the transactions contemplated thereby; (f) to
comply with any Requirement of Law applicable to such Lender, the L/C Issuer or
the Administrative Agent; (g) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) and (h) to any Assignee Lender or
Participant, any prospective Assignee Lender or Participant or to any direct or
indirect contractual counterparties (or professional advisors thereto) to any
swap or derivative transaction relating to any Borrower and its obligations
hereunder; provided that such Assignee Lender or Participant or prospective
Assignee Lender or Participant, direct or indirect contractual counterparty and
professional advisor thereto agrees to be bound by the provisions of (or
provisions at least as restrictive as) this Section 9.16; (i) to any

 

94



--------------------------------------------------------------------------------

rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any Confidential Information received by it from the Administrative Agent or any
Lender; or (j) otherwise with the prior consent of the Borrowers; provided,
however, that any disclosure made in violation of this Agreement shall not
affect the obligations of the Borrowers or the rights of the Administrative
Agent and the Lenders under this Agreement and the other Loan Documents. In the
case of disclosure pursuant to clauses (c), (d) and (f), the disclosing Lender
shall use reasonable efforts to, to the extent permitted by law, provide prior
notice of such disclosure to the Borrowers; provided, however, that any failure
to provide such notice shall not affect the obligations of the Borrowers or the
rights of the Administrative Agent and the Lenders under this Agreement and the
other Loan Documents. Nothing in this Section 9.16 shall limit the use of any
Platform as described in Section 9.1(b); provided that the recipient of any
Confidential Information through such Platform shall be required to agree to
maintain the confidentiality of such Confidential Information by means of a
“click-through” confidentiality agreement or similar agreement.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18. Waivers and Agreements of Borrowers. While not intended by the
parties hereto, if it is determined that any Borrower is a surety of any other
Borrower:

(a) Without limiting the provisions of Section 1.5, the covenants, agreements
and obligations of each Borrower set forth herein are joint and several and
shall be primary obligations of such Borrower, and such obligations shall be
absolute, unconditional and irrevocable, and shall remain in full force and
effect without regard to, and shall not be released, discharged or in any way
affected by, any circumstance or condition whatsoever, foreseeable or
unforeseeable.

(b) Each Borrower hereby waives, to the fullest extent permitted by applicable
law, any right (except as shall be required by applicable statute and cannot be
waived) to require the Administrative Agent or any Lender to (i) proceed against
any other Borrower or any other Person, (ii) proceed against or exhaust any
other collateral or security for any of the Loans, the L/C Obligations and other
obligations of the Borrowers under this Agreement and the other Loan Documents
or (iii) pursue any remedy in the Administrative Agent’s or any Lender’s power
whatsoever. Each Borrower hereby waives any defense based on or arising out of
any defense of any other Borrower or any other Person other than payment in full
of the Loans, the L/C

 

95



--------------------------------------------------------------------------------

Obligations and other obligations of the Borrowers under this Agreement and the
other Loan Documents, including any defense based on or arising out of the
disability of any other Borrower or any other Person, or the enforceability of
the Loans, the L/C Obligations and other obligations of the Borrowers under this
Agreement and the other Loan Documents or any part thereof from any cause, or
the cessation from any cause of the liability of any other Borrower other than
payment in full of the Loans, the L/C Obligations and other obligations of the
Borrowers under this Agreement and the other Loan Documents.

SECTION 9.19. Clarification. Notwithstanding anything to the contrary, the
parties hereto understand and agree that Wells Fargo Bank, National Association
is acting in various capacities under this Agreement and the other Loan
Documents and therefore shall be permitted to fulfill its roles and manage its
various duties hereunder in such manner as Wells Fargo Bank, National
Association sees fit and, for the avoidance of doubt, in lieu of sending notices
to itself when acting in different capacities Wells Fargo Bank, National
Association may keep internal records regarding all such communications, notices
and actions related to this Agreement and the other Loan Documents in accordance
with its past practice.

[This Space Intentionally Left Blank]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

OAKTREE CAPITAL MANAGEMENT, L.P. By:    /s/ John B. Frank  

Name: John B. Frank

Title:   Managing Principal

By:    /s/ David M. Kirchheimer  

Name: David M. Kirchheimer

Title:   Principal, Chief Financial Officer and

            Administrative Officer

 

OAKTREE CAPITAL II, L.P. By:    /s/ John B. Frank  

Name: John B. Frank

Title:   Managing Principal

By:    /s/ David M. Kirchheimer  

Name: David M. Kirchheimer

Title:   Chief Financial Officer

 

OAKTREE AIF INVESTMENTS, L.P. By:    /s/ John B. Frank  

Name: John B. Frank

Title:   Managing Principal

By:    /s/ David M. Kirchheimer  

Name: David M. Kirchheimer

Title:   Chief Financial Officer

 

OAKTREE CAPITAL I, L.P. By:    /s/ John B. Frank  

Name: John B. Frank

Title:   Managing Principal

By:    /s/ David M. Kirchheimer  

Name: David M. Kirchheimer

Title:   Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent, L/C

Issuer, Swing Line Lender and a Lender

By:    /s/ Janet N. Yamamoto  

Name: Janet N. Yamamoto

Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:    /s/ Matthew C. White  

Name: Matthew C. White

Title:   Vice President



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON,

as a Lender

By:    /s/ Joanne Carey  

Name: Joanne Carey

Title:   Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:    /s/ Lauren Gubkin  

Name: Lauren Gubkin

Title:   Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:    /s/ Stephanie W. Lee   Name:   Stephanie W. Lee   Title:   Director



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:    /s/ Dane Graham   Name:   Dane Graham   Title:   Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:    /s/ Doreen Barr  
Name:   Doreen Barr   Title:   Authorized Signatory By:    /s/ Alex Verdone  
Name:   Alex Verdone   Title:   Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:    /s/ Mark Walton   Name:   Mark Walton   Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:    /s/ Michael King   Name:   Michael King   Title:   Authorized Signatory



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender

By:    /s/ Peter Thompson   Name:   Peter Thompson   Title:   Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:    /s/ Noam Azachi   Name:   Noam Azachi   Title:   Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

By:    /s/ Kirk L. Tashjian   Name:   Kirk L. Tashjian   Title:   Vice President
By:    /s/ Peter Cucchiara   Name:   Peter Cucchiara   Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:    /s/ Barry K. Chung   Name:   Barry K. Chung   Title:   Senior Vice
President



--------------------------------------------------------------------------------

SCHEDULE 2.1

NAMES, ADDRESSES AND COMMITMENTS OF LENDERS

 

Name of Lender

   Revolving Loan
Commitment      Revolving
Proportionate
Share     Term Loan
Commitment      Term
Proportionate
Share  

Wells Fargo Bank, National Association

   $ 83,333,333.35         16.66666667 %    $ 41,666,666.65         16.66666667
% 

Bank of America, N.A.

   $ 46,666,666.67         9.33333333 %    $ 23,333,333.33         9.33333333 % 

The Bank of New York Mellon

   $ 46,666,666.67         9.33333333 %    $ 23,333,333.33         9.33333333 % 

JPMorgan Chase Bank, N.A.

   $ 46,666,666.67         9.33333333 %    $ 23,333,333.33         9.33333333 % 

HSBC Bank USA, National Association

   $ 40,000,000.00         8.00000000 %    $ 20,000,000.00         8.00000000 % 

Citibank, N.A.

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Credit Suisse AG, Cayman Islands Branch

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Goldman Sachs Bank USA

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Morgan Stanley Bank, N.A.

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Union Bank, N.A.

   $ 33,333,333.33         6.66666667 %    $ 16,666,666.67         6.66666667 % 

Barclays Bank PLC

   $ 23,333,333.33         4.66666667 %    $ 11,666,666.67         4.66666667 % 

Deutsche Bank AG New York Branch

   $ 23,333,333.33         4.66666667 %    $ 11,666,666.67         4.66666667 % 

U.S. Bank National Association

   $ 23,333,333.33         4.66666667 %    $ 11,666,666.67         4.66666667 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 500,000,000         100.00 %    $ 250,000,000         100.00 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender

Wells Fargo Bank, National Association

333 South Grand Avenue, 6th Floor

Los Angeles, CA 90071

Attention: Janet N. Yamamoto

Tel. No. (213) 253-6141

Fax No. (866) 359-9230

E-mail: yamamojn@wellsfargo.com

BANK OF AMERICA, N.A.

as a Lender

Bank of America, N.A.

One Bryant Park

New York, NY 10036

Attn: Matthew White

Tel. No.: (646) 556-0081

Fax No.: (980) 819-3028

E-mail: matthew.c.white@baml.com

THE BANK OF NEW YORK MELLON

as a Lender

The Bank of New York Mellon

One Wall Street

New York, NY 10286

Attention: Joanne Carey

Tel. No. (212) 635-7159

Fax No. (212) 635-8541

E-mail: Joanne.Carey@bnymellon.com



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as a Lender

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 23

New York, New York 10179

Attention: Matthew Griffith

Tel. No. (212) 270-8197

Fax No. (212) 270-5222

E-mail: Matthew.Griffith@jpmorgan.com

HSBC BANK USA, NATIONAL ASSOCIATION

as a Lender

HSBC Bank USA, National Association

452 Fifth Avenue

New York, NY 10018

Attention: Stephanie W. Lee

Tel. No. (212) 525-7629

Fax No. (212) 525-2479

E-mail: Stephanie.W.Lee@us.hsbc.com

CITIBANK, N.A.

as a Lender

Citibank, N.A.

388 Greenwich St

New York, NY 10013

Attention: Jared Lyon

Tel. No. (212) 816-2873

Fax No. (646) 441-4712

E-mail: Jared.Lyon@citi.com

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as a Lender

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention: Doreen Barr

Tel. No. (212) 325-9914

Fax No. (212) 743-2737

E-mail: Doreen.Barr@credit-suisse.com



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA

as a Lender

Goldman Sachs Bank USA

c/o Goldman, Sachs & Co.

30 Hudson Street, 5th Floor

Jersey City, NJ 07302

Attention: Michelle Latzoni

Tel. No. (212) 934-3921

Fax No. (917) 977-3966

E-mail: gsd.link@gs.com

MORGAN STANLEY BANK, N.A.

as a Lender

Morgan Stanley Bank, N.A.

1585 Broadway Avenue, 4th Floor

New York, NY 10036

Attention: Rohin Vazirani

Tel. No. (212) 761-7428

Fax No. (212) 507-0046

E-mail: Rohin.Vazirani1@morganstanley.com

UNION BANK, N.A.

as a Lender

Union Bank, N.A.

1901 Avenue of the Stars

Los Angeles, CA 90067

Attention: Gail Boyle

Tel. No. (310) 551-8962

Fax No. (310) 551 8980

E-mail: Gail.Boyle@unionbank.com



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as a Lender

Barclays Bank PLC

745 7th Avenue, 26th Floor

New York, NY 10019

Attention: Alicia Borys

Tel. No. (212) 526-4291

Fax No. (212) 526-5115

E-mail: Alicia.Borys@barclays.com

DEUTSCHE BANK AG NEW YORK BRANCH

as a Lender

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attention: Kirk Tashjian

Tel. No. (212) 250-2468

Fax No. (212) 797-5690

E-mail: kirk.tashjian@db.com

U.S. BANK NATIONAL ASSOCIATION

as a Lender

U.S. Bank National Association

One U.S. Bank Pl., MC: SL-MO-T12B

St. Louis, MO 63101

Attention: Heath G. Williams

Tel. No. (314) 418-2407

Fax No. (314) 418-2618

E-mail: Heath.Williams@usbank.com